Exhibit 10.1

SECOND AMENDED AND RESTATED INTELLECTUAL PROPERTY

SECURITY AGREEMENT

THIS SECOND AMENDED AND RESTATED INTELLECTUAL PROPERTY SECURITY AGREEMENT (this
“Agreement”), dated as of October 6, 2014, is entered into by VITAMIN SHOPPE
INDUSTRIES INC., a New York corporation (“Grantor”), and JPMORGAN CHASE BANK,
N.A., as Administrative Agent (“Administrative Agent”), for the Secured Parties.
Capitalized terms not otherwise defined herein have the meanings set forth in
the Amended and Restated Loan and Security Agreement dated as of January 20,
2011, among Grantor, VS Direct Inc., a Delaware corporation (“VS Direct”),
Vitamin Shoppe Mariner, Inc., a Delaware corporation (“VS Mariner”), Vitamin
Shoppe Global, Inc., a Delaware corporation (“VS Global”), VS Hercules LLC, a
Delaware limited liability company (“VS Hercules”), FDC Vitamins, LLC, a
Delaware limited liability company (“FDC”), Betancourt Sports Nutrition, LLC, a
Florida limited liability company (“Betancourt”, and together with Grantor, VS
Direct, VS Mariner, VS Global, VS Hercules and FDC, collectively, the
“Borrowers”, and each individually a “Borrower”), the Guarantors party thereto,
Administrative Agent and the financial institutions from time to time party
thereto as “Lenders”, as amended by that certain First Amendment to Amended and
Restated Loan and Security Agreement (the “First Amendment”) dated as of
January 10, 2013 and that certain Second Amendment to Amended and Restated Loan
and Security Agreement and First Amendment to Existing Guarantees (the “Second
Amendment”) dated as of October 11, 2013 (as the same may be further amended,
modified, extended, supplemented or restated from time to time, the “Credit
Agreement”).

WHEREAS, in connection with the Credit Agreement, Grantor, VS Direct Inc., a
Delaware corporation, Vitamin Shoppe, Inc., a Delaware corporation, and
Administrative Agent entered into that certain Intellectual Property Security
Agreement dated as of January 20, 2011 (the “Original IP Security Agreement”),
pursuant to which Grantor granted a security interest to the Secured Parties in
certain trademark and patents whether now owned or existing or hereafter
acquired or arising and wherever located.

WHEREAS, in connection with the Second Amendment, Grantor entered into that
certain Amended and Restated Intellectual Property Security Agreement dated as
of January 9, 2014 (the “Existing IP Security Agreement”), pursuant to which
Grantor granted a security interest to the Secured Parties in certain trademark
and patents whether now owned or existing or hereafter acquired or arising and
wherever located.

WHEREAS, pursuant to Section 5.2 of the Credit Agreement, Grantor is delivering
this Agreement to amend and restate the Existing IP Security Agreement and to
grant a security interest to the Secured Parties in certain trademarks and
patents whether now owned or existing or hereafter acquired or arising and
wherever located, including the trademarks and patents listed on Schedule A (the
“Secured Intellectual Property”).

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Grantor and Administrative Agent hereby agree as follows:

1. Grant of Security Interest.

1.1 Grantor hereby grants to Administrative Agent, a security interest in and
continuing lien on all of Grantor’s right, title and interest in, to and under
all the Secured Intellectual Property, subject to the terms and conditions of
the Credit Agreement. Notwithstanding the foregoing, the Secured Intellectual
Property shall exclude any rights to any patents or trademarks that would be
cancelled or rendered invalid or unenforceable under applicable law by the grant
of a security interest created pursuant to the terms of this Agreement or the
Credit Agreement, for as long as such prohibition or reason for invalidity under
applicable law exists, except for the products and proceeds thereof or from the
sale of such patents or trademarks.

1.2 The security interest granted hereby is granted in conjunction with the
security interest granted to Administrative Agent under the Credit Agreement.
The rights and remedies of the Secured Parties with respect to the security
interest granted hereby are in addition to those set forth in the Credit
Agreement. In the event of any conflict between the terms of this Agreement and
the terms of the Credit Agreement, the terms of the Credit Agreement shall
control.

2. Modification of Agreement. This Agreement or any provision hereof may not be
changed, waived, or terminated except in accordance with the amendment
provisions of the Credit Agreement pursuant to which Administrative Agent may
modify this Agreement, after obtaining Grantor’s approval of or signature to
such modification, by amending Schedule A to include reference to any right,
title or interest in any existing trademarks and patents or any trademarks and
patents acquired or developed by Grantor after the execution hereof or to delete
any reference to any right, title or interest in any trademarks and patents in
which Grantor no longer has or claims any right, title or interest.

3. Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK AND, TO THE EXTENT CONTROLLING, LAWS OF THE UNITED STATES
OF AMERICA, EXCEPT TO THE EXTENT THAT THE LAWS OF ANY STATE IN WHICH ANY OF THE
COLLATERAL IS LOCATED NECESSARILY GOVERNS THE VALIDITY, PERFECTION, PRIORITY AND
ENFORCEABILITY, AND THE EXERCISE OF ANY REMEDIES WITH RESPECT TO ANY LIEN OR
SECURITY INTEREST INTENDED TO BE CREATED OR GRANTED HEREBY ON COLLATERAL LOCATED
IN SUCH STATE.

4. Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of Administrative Agent and Grantor and their respective successors and
assigns. Grantor shall not, without the prior written consent of Administrative
Agent given in accordance with the Credit Agreement, assign any right, duty or
obligation hereunder.

5. Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto on separate counterparts, each of which when so
executed, shall be deemed to be an original and all of which taken together
shall constitute one and the same instrument. Delivery of an executed
counterpart by facsimile or other electronic transmission shall be effective as
originals.

 

2



--------------------------------------------------------------------------------

6. EXISTING IP SECURITY AGREEMENT AMENDED AND RESTATED. This Agreement shall
amend and restate the Existing IP Security Agreement, which amended and restated
the Original IP Security Agreement, in its entirety. On the date hereof, the
rights and obligations of the parties under the Existing IP Security Agreement
shall be subsumed within and be governed by this Agreement.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Grantor and Administrative Agent have caused this Agreement
to be duly executed and delivered as of the date first above written.

 

VITAMIN SHOPPE INDUSTRIES INC. By:  

/s/ Jean W. Frydman

Name:  

 

LOGO [g803650g68j25.jpg]

Title:      

 

STATE OF NJ    )       )        ss: COUNTY OF Hudson            )   

On October 1st, 2014, before me, the undersigned, a notary public in and for
said state and county, personally appeared Jean Frydman, personally known to me
(or proved to me on the basis of satisfactory evidence), to be the person who
executed the within instrument as the Sr VP, GC & Corp Sec., on behalf of
Vitamin Shoppe Industries Inc., a New York corporation and acknowledged to me
that the corporation executed the within instrument pursuant to its bylaws.

 

WITNESS MY HAND AND/OR OFFICIAL SEAL.

/s/ Kerry L. DeBellonia

(NOTARIAL STAMP OR SEAL)

 

LOGO [g803650g78l83.jpg]

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED INTELLECTUAL PROPERTY

SECURITY AGREEMENT – VITAMIN SHOPPE INDUSTRIES INC.]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as

Administrative Agent

By:  

/s/ Nisha Gupta

Name:   Nisha Gupta Title:   Authorized Officer

 

STATE OF New York    )       )        ss: COUNTY OF New York            )   

On October 6, 2014, before me, the undersigned, a notary public in and for said
state and county, personally appeared Nisha Gupta, personally known to me (or
proved to me on the basis of satisfactory evidence), to be the person who
executed the within instrument as an authorized officer on behalf of JPMorgan
Chase Bank, N.A., a national banking association and acknowledged to me that the
national banking association executed the within instrument pursuant to its
organizational documents.

 

WITNESS MY HAND AND/OR OFFICIAL SEAL. /s/ Robert Ortega (NOTARIAL STAMP OR SEAL)

 

LOGO [g8036501.jpg]

[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED INTELLECTUAL PROPERTY

SECURITY AGREEMENT – VITAMIN SHOPPE INDUSTRIES INC.]



--------------------------------------------------------------------------------

SCHEDULE A

INTELLECTUAL PROPERTY SECURITY AGREEMENT

[See Attached.]

 

Schedule A



--------------------------------------------------------------------------------

VITAMIN SHOPPE INDUSTRIES INC.

ACTIVE U.S. TRADEMARKS

OPEN MATTERS AND STATEMENTS OF USE

September 29, 2014

 

No.

 

MARK

APPLICATION No.
REGISTRATION No.

 

GOODS/SERVICES

 

APPLICATION DATE /
REGISTRATION DATE

 

STATUS /

NEXT DUE DATE

1.

 

FIT N’ FULL SHAKE

U.S. Application Serial No. 86097640

 

Class 05 – Vitamins; vitamin, mineral, dietary and nutritional

supplements; dietary and nutritional supplement for weight loss, diet, health,
sports nutrition, body building, muscle gain and training; dietary supplements
in the nature of powdered drink mixes and weight loss powders; dietary
supplement drinks, namely, nutritional supplements for weight loss, health and
bodybuilding; dietary and nutritional food supplements and powdered drink mixes
containing soluble and insoluble fiber; nutritional supplements in the form of
non-fruit meal replacement bars and powders and nutritional supplements in the
form of non-chocolate meal replacement bars and powders; chocolate-based meal
replacement bars and powders for weight loss purposes; Nutritional supplement
meal replacement bars and powders for boosting energy

  Filed On October 22, 2013  

Filed intent-to-use.

 

Advise on Date of First Use and Specimens.

 

Published for Opposition on June 24, 2014

 

Notice of Allowance issued on August 19, 2014

 

Statement of Use due February 19, 2015

2.

 

FULL FIBER

U.S. Application Serial No. 86097996

  Class 05 – Vitamins; vitamin, mineral, dietary and nutritional supplements;
dietary and nutritional supplement for weight loss, diet, health, sports
nutrition, body building, muscle gain and training; dietary supplements in the
nature of powdered drink mixes and weight loss powders; dietary supplement
drinks, namely, nutritional supplements for weight loss, health and
bodybuilding; and dietary and nutritional food supplements and powdered drink
mixes; all containing soluble or insoluble fiber   Filed On October 22, 2013  

Filed intent-to-use.

 

Advise on Date of First Use and Specimens.

 

Notice of Allowance issued on May 27, 2014.

 

Statement of Use due November 27, 2014.

 

1



--------------------------------------------------------------------------------

No.

 

MARK

APPLICATION No.
REGISTRATION No.

 

GOODS/SERVICES

 

APPLICATION DATE /
REGISTRATION DATE

 

STATUS /

NEXT DUE DATE

3.

 

GREEN COFFEE 400+

U.S. Application Serial No. 86098033

  Class 05 – Vitamins; vitamin, mineral, dietary and nutritional supplements;
dietary and nutritional supplement for weight loss, diet, health, sports
nutrition, body building, muscle gain and training; dietary supplements in the
nature of powdered drink mixes and weight loss powders; dietary supplement
drinks, namely, nutritional supplements for weight loss, health and
bodybuilding; and dietary and nutritional food supplements and powdered drink
mixes containing soluble and insoluble fiber; nutritional supplements in the
form of non-fruit meal replacement bars and powders and nutritional supplements
in the form of non-chocolate meal replacement bars and powders; chocolate-based
meal replacement bars and powders for weight loss purposes; Nutritional
supplement meal replacement bars and powders for boosting energy; all containing
green coffee or green coffee extract   Filed On October 22, 2013  

Filed intent-to-use.

 

Advise on Date of First Use and Specimens.

 

Published for Opposition on June 24, 2014

 

Notice of Allowance issued on August 19, 2014

 

Statement of Use due February 19, 2015

4.

 

GREEN COFFEE 400

U.S. Application Serial No. 86098024

  Class 05 – Vitamins; vitamin, mineral, dietary and nutritional supplements;
dietary and nutritional supplement for weight loss, diet, health, sports
nutrition, body building, muscle gain and training; dietary supplements in the
nature of powdered drink mixes and weight loss powders; dietary supplement
drinks, namely, nutritional supplements for weight loss, health and
bodybuilding; and dietary and nutritional food supplements and powdered drink
mixes containing soluble and insoluble fiber; nutritional supplements in the
form of non-fruit meal replacement bars and powders and nutritional supplements
in the form of non-chocolate meal replacement bars and powders; chocolate-based
meal replacement bars and powders for weight loss purposes; Nutritional
supplement meal replacement bars and powders for boosting energy; all containing
green coffee or green coffee extract   Filed On October 22, 2013  

Filed intent-to-use.

 

Advise on Date of First Use and Specimens.

 

Published for Opposition on June 24, 2014

 

Notice of Allowance issued on August 19, 2014

 

Statement of Use due February 19, 2015

5.

 

BURN N’ BOOST

U.S. Application Serial No. 86098000

  Class 05 – Vitamins; vitamin, mineral, dietary and nutritional supplements;
dietary and nutritional supplement for weight loss, diet, health, sports
nutrition, body building, muscle gain and training; dietary supplements in the
nature of powdered   Filed On October 22, 2013  

Filed intent-to-use.

 

Advise on Date of First Use and Specimens.

 

2



--------------------------------------------------------------------------------

No.

 

MARK

APPLICATION No.
REGISTRATION No.

 

GOODS/SERVICES

 

APPLICATION DATE /
REGISTRATION DATE

 

STATUS /

NEXT DUE DATE

    drink mixes and weight loss powders; dietary supplement drinks, namely,
nutritional supplements for weight loss, health and bodybuilding; dietary and
nutritional food supplements and powdered drink mixes containing soluble and
insoluble fiber; nutritional supplements in the form of non-fruit meal
replacement bars and powders and nutritional supplements in the form of
non-chocolate meal replacement bars and powders; chocolate-based meal
replacement bars and powders for weight loss purposes; nutritional supplement
meal replacement bars and powders for boosting energy    

USPTO Office Action issued on January 17, 2014.

 

Response due July 17, 2014 Amendment to identification of goods and services.

 

Response filed on April 17, 2014.

 

Published for Opposition on June 24, 2014

 

Notice of Allowance issued on August 19, 2014

 

Statement of Use due February 19, 2015

6.

 

LEAN N’ GREEN

U.S. Application Serial No. 86098009

  Class 05 – Vitamins; vitamin, mineral, dietary and nutritional supplements;
dietary and nutritional supplement for weight loss, diet, health, sports
nutrition, body building, muscle gain and training; dietary supplements in the
nature of powdered drink mixes and weight loss powders; dietary supplement
drinks, namely, nutritional supplements for weight loss, health and
bodybuilding; dietary and nutritional food supplements and powdered drink mixes
containing soluble and insoluble fiber; nutritional supplements in the form of
non-fruit meal replacement bars and powders and nutritional supplements in the
form of non-chocolate meal replacement bars and powders; chocolate-based meal
replacement bars and powders for weight loss purposes; nutritional supplement
meal replacement bars and powders for boosting energy   Filed On October 22,
2013  

Filed intent-to-use.

 

Advise on Date of First Use and Specimens.

 

USPTO Office Action issued on January 23, 2014 refusing registration based on
prior GO GREEN AND GET LEAN! - U.S. Registration Nos. 3377252 and 3615024 and
requested amendment to the identification of goods.

 

3



--------------------------------------------------------------------------------

No.

 

MARK

APPLICATION No.
REGISTRATION No.

 

GOODS/SERVICES

 

APPLICATION DATE /
REGISTRATION DATE

 

STATUS /

NEXT DUE DATE

       

Response due July 23, 2014.

 

Response filed on July 22, 2014.

 

Approved for publication on August 19, 2014.

 

Pulled from Publication on

August 30, 2014

7.

 

FORMULEAN

U.S. Application Serial No.

86098015

  Class 05 – Vitamins; vitamin, mineral, dietary and nutritional supplements;
dietary and nutritional supplement for weight loss, diet, health, sports
nutrition, body building, muscle gain and training; dietary supplements in the
nature of powdered drink mixes and weight loss powders; dietary supplement
drinks, namely, nutritional supplements for weight loss, health and
bodybuilding; dietary and nutritional food supplements and powdered drink mixes
containing soluble and insoluble fiber; nutritional supplements in the form of
non-fruit meal replacement bars and powders and nutritional supplements in the
form of non-chocolate meal replacement bars and powders; chocolate-based meal
replacement bars and powders for weight loss purposes; nutritional supplement
meal replacement bars and powders for boosting energy   Filed On October 22,
2013  

Filed intent-to-use.

 

Advise on Date of First Use and Specimens.

 

Published for Opposition on June 24, 2014.

 

Notice of Allowance issued on August 19, 2014

 

Statement of Use due February 19, 2015

8.

 

NEXT STEP

U.S. Application Serial No.

86073151

  Class 05 – vitamins; vitamin, mineral, dietary and nutritional supplements;
dietary and nutritional supplement for weight  

Filed on. September 24,

2013

  Filed intent-to-use

 

4



--------------------------------------------------------------------------------

No.

 

MARK

APPLICATION No.
REGISTRATION No.

 

GOODS/SERVICES

 

APPLICATION DATE /
REGISTRATION DATE

 

STATUS /

NEXT DUE DATE

   

loss, diet, sports nutrition, body building, muscle gain and training; powders
used in the preparation of protein drinks and food bars for use as a meal
replacement for weight loss purposes; and dietary supplement drinks, namely,
nutritional supplements for bodybuilding, all solely for human consumption and
excluding animals

 

Class 35 - Retail store services, mail order catalog services and online retail
store services provided via a global computer network featuring vitamins,
vitamin, mineral, dietary and nutritional supplements, weight loss supplements
and powders, foods, beverages and sports performance drinks and mixes, all
solely for human consumption and excluding animals

   

Advise on Date of First Use and Specimens

 

USPTO issued an office action on February 10, 2014 citing a prior registration
for NEXT STEP for animal feed and requesting amendment to the identification of
goods.

 

Response due August 10, 2014. We will prepare a response adding “for human
consumption in order to distinguish the goods and argue against a likelihood of
confusion.

 

Response filed July 21, 2014.

 

Published for Opposition on

October 7, 2014

9.

 

NEXT STEP & DESIGN

 

LOGO [g8036502.jpg]

  Class 05 – vitamins; vitamin, mineral, dietary and nutritional supplements;
dietary and nutritional supplement for weight loss, diet, sports nutrition, body
building, muscle gain and training; powders used in the preparation of protein
drinks and food bars for use as a meal replacement for weight loss purposes; and
dietary supplement drinks, namely, nutritional supplements for bodybuilding, all
solely for human consumption and excluding animals   Filed on October 24, 2013  

Filed intent-to-use

 

Advise on Date of First Use and Specimens

 

5



--------------------------------------------------------------------------------

No.

 

MARK

APPLICATION No.
REGISTRATION No.

 

GOODS/SERVICES

 

APPLICATION DATE /
REGISTRATION DATE

 

STATUS /

NEXT DUE DATE

  U.S. Application Serial 86100506   Class 35 - Retail store services, mail
order catalog services and online retail store services provided via a global
computer network featuring vitamins, vitamin, mineral, dietary and nutritional
supplements, weight loss supplements and powders, foods, beverages and sports
performance drinks and mixes, all solely for human consumption and excluding
animals    

USPTO issued an office action on February 10, 2014 citing a prior registration
for NEXT STEP for animal feed and requesting amendment to the identification of
goods.

 

Response due August 10, 2014. We will prepare a response adding “for human
consumption in order to distinguish the goods and argue against a likelihood of
confusion.

 

Response filed July 21, 2014.

 

Published for Opposition on

October 7, 2014

10.

 

PURE LIVING NATURALLY TRUE

 

U.S. Application Serial No.

86084249

 

Class 05 – Vitamins; vitamin, mineral, dietary and nutritional supplements;
dietary and nutritional supplement for weight loss, diet, sports nutrition, body
building, muscle gain and training; powders used in the preparation of protein
drinks for use as a meal replacement for weight loss purposes; and dietary
supplement drinks, namely, nutritional supplements for bodybuilding

 

Class 35 - Retail store services, mail order catalog services and online retail
store services provided via a global computer network featuring vitamins,
vitamin, mineral, dietary and nutritional supplements, weight loss supplements,
foods, beverages and sports performance drinks; promoting public awareness of
health and nutrition

  Filed on October 7, 2013  

Filed intent-to-use.

 

Advise on Date of First Use and Specimens.

 

Notice of Allowance issued on June 3, 2014.

 

Statement of Use due December 3, 2014

11.

 

PLNT

U.S. Application Serial No. 86081607

  Class 05 – Vitamins; vitamin, mineral, dietary and nutritional supplements;
dietary and nutritional supplement for weight loss, diet, sports nutrition, body
building, muscle gain and   Filed on October 3, 2013   Filed intent-to-use

 

6



--------------------------------------------------------------------------------

No.

 

MARK

APPLICATION No.
REGISTRATION No.

 

GOODS/SERVICES

 

APPLICATION DATE /
REGISTRATION DATE

 

STATUS /

NEXT DUE DATE

   

training; powders used in the preparation of protein drinks for use as a meal
replacement for weight loss purposes; and dietary supplement drinks, namely,
nutritional supplements for bodybuilding

 

Class 35 - Retail store services, mail order catalog services and online retail
store services provided via a global computer network featuring vitamins,
vitamin, mineral, dietary and nutritional supplements, weight loss supplements,
foods, beverages and sports performance drinks

   

Advise on Date of First Use and Specimens

 

Notice of Allowance issued on June 3, 2014.

 

Statement of Use due December 3, 2014

12.

 

NITRULLINE

U.S. Application Serial No.

86074739

 

U.S. Registration No. 4525617

  Class 05 - Vitamins; vitamin, mineral, dietary and nutritional supplements;
dietary and nutritional supplement for weight loss, diet, sports nutrition, body
building, muscle gain and training   Filed on September 25, 2013   Registered –
May 6, 2014

13.

 

TRIBULUS-PRO

U.S. Application Serial No.

86074750

 

U.S. Registration No. 4525618

  Class 05 - Vitamins; vitamin, mineral, dietary and nutritional supplements;
dietary and nutritional supplement for weight loss, diet, sports nutrition, body
building, muscle gain and training   Filed on September 25, 2013   Registered –
May 6, 2014

14.

 

ULTIMATE WOMEN’S 50+

U.S. Application Serial No.

86100492

 

U.S. Registration No.

4555446`

  Class 05 - Vitamins; vitamin, mineral, dietary and nutritional supplements;
dietary and nutritional supplement for weight loss, diet, sports nutrition, body
building, muscle gain and training; powders used in the preparation of protein
drinks for use as a meal replacement for weight loss purposes; dietary
supplement drinks, namely, nutritional supplements for bodybuilding; powdered
nutritional supplement drink mixes   Filed on October 24, 2013   Registered –
June 24, 2014

15.

 

CARB SHREDDER

U.S. Application Serial No.

86081774

  Class 05 - Vitamin, mineral, dietary and nutritional supplements for weight
loss   Filed on October 3, 2013  

Filed Use-based.

 

USPTO issued a FINAL refusal on July 31, 2014 based on a prior registration for
SHREDDER - U.S. Registration No. 4414832.

 

Response due by January 31, 2015

 

7



--------------------------------------------------------------------------------

No.

 

MARK

APPLICATION No.
REGISTRATION No.

 

GOODS/SERVICES

 

APPLICATION DATE /
REGISTRATION DATE

 

STATUS /

NEXT DUE DATE

16.

 

CHEWY PANDA VITES U.S. Application Serial No.

86081782

  Class 05 - Vitamins; vitamin, mineral, dietary and nutritional supplements.  
Filed on October 3, 2013  

Filed Use-based.

 

USPTO issued a descriptiveness refusal on January 14, 2014.

 

Response due July 14, 2014.

 

Response filed on July 8, 2014 claiming acquired distinctiveness

based on use since 2005.

 

Published for Opposition on

September 23, 2014

17.

 

COMFORT IRON

U.S. Application Serial No.

86081786

  Class 05 - Vitamin, mineral, dietary and nutritional supplements, excluding
nutrition and dietary bars and nutritional vitamins and minerals formed and
packaged as bars; all the foregoing containing iron.   Filed on October 3, 2013
 

Filed Use-based

 

USPTO issued a refusal on January 8, 2014 based on a prior registration for
COMFORT BAR - U.S. Registration No. 2938069.

 

Response due by July 8, 2014.

 

Approved for publication on

August 1, 2014.

 

Published for Opposition on October 28, 2014

 

8



--------------------------------------------------------------------------------

No.

 

MARK

APPLICATION No.
REGISTRATION No.

 

GOODS/SERVICES

 

APPLICATION DATE /
REGISTRATION DATE

 

STATUS /

NEXT DUE DATE

18.

 

FROM THE EARTH

U.S. Application Serial No.

86081790

 

U.S. Registration No.

4525833

  Class 05 - Vitamins; vitamin, mineral, dietary and nutritional supplements;
dietary and nutritional supplement for weight loss, diet, sports nutrition, body
building, muscle gain and training; and nutritional supplement drink mixes and
powders for use as a meal replacement.   Filed on October 3, 2013   Registered –
May 6, 2014

19.

 

ESPECIALLY FOR MEN

U.S. Application Serial No.

86081798

 

U.S. Registration No.

4525834

  Class 05 - Vitamins; vitamin, mineral, dietary and nutritional supplements;
dietary and nutritional supplement for weight loss, diet, sports nutrition, body
building, muscle gain and training; and nutritional supplement drink mixes and
powders for use as a meal replacement.   Filed on October 3, 2013   Registered –
May 6, 2014

20.

 

ULTIMATE 10

PROBIOTICS

U.S. Application Serial No.

86081807

  Class 05 - Vitamins; vitamin, mineral, dietary and nutritional supplements;
dietary and nutritional supplement for weight loss, diet, sports nutrition, body
building, muscle gain and training; powders for use in making drinks as a meal
replacement for weight loss and nutritional purposes; and dietary supplement
drinks, namely, nutritional supplements for bodybuilding; all the foregoing
containing probiotics   Filed on October 3, 2013  

Filed Use-based

 

USPTO issued a descriptiveness refusal on January 14, 2014 based on product page
indicating the product has 10 items.

 

Response due July 14, 2014

 

Claim Acquired Distinctiveness as to ULTIMATE or amend to Supplemental.

 

Approved for Publication on July 30, 2014.

 

Published for Opposition on

October 21, 2014

 

9



--------------------------------------------------------------------------------

No.

 

MARK

APPLICATION No.
REGISTRATION No.

 

GOODS/SERVICES

 

APPLICATION DATE /
REGISTRATION DATE

 

STATUS /

NEXT DUE DATE

21.

 

ULTIMATE MAN GOLD

U.S. Application Serial No.

86081811

 

U.S. Registration No. 4600121

  Class 05 - Vitamins; vitamin, mineral, dietary and nutritional supplements;
dietary and nutritional supplement for weight loss, diet, sports nutrition, body
building, muscle gain and training; dietary supplement drinks, namely,
nutritional supplements for bodybuilding; dietary supplements in the nature of
weight loss powders; nutritional supplements in the form of non-fruit meal
replacement bars and powders and nutritional supplements in the form of
non-chocolate meal replacement bars and powders; chocolate-based meal
replacement powders for weight loss purposes; nutritional supplement meal
replacement powders for boosting energy   Filed on October 3, 2013   Registered
on September 9, 2014

22.

 

ULTIMATE WOMAN GOLD

U.S. Application Serial No.

86081814

 

U.S. Registration No. 4600122

  Class 05 - Vitamins; vitamin, mineral, dietary and nutritional supplements;
dietary and nutritional supplement for weight loss, diet, sports nutrition, body
building, muscle gain and training; dietary supplement drinks, namely,
nutritional supplements for bodybuilding; dietary supplements in the nature of
weight loss powders; nutritional supplements in the form of non-fruit meal
replacement bars and powders and nutritional supplements in the form of
non-chocolate meal replacement bars and powders; chocolate-based meal
replacement powders for weight loss purposes; nutritional supplement meal
replacement powders for boosting energy   Filed on October 3, 2013   Registered
on September 9, 2014

23.

 

ULTIMATE GOLD

U.S. Application Serial No.

86081822

 

U.S. Registration No. 4600122

  Class 05 - Vitamins; vitamin, mineral, dietary and nutritional supplements;
dietary and nutritional supplement for weight loss, diet, sports nutrition, body
building, muscle gain and training; dietary supplement drinks, namely,
nutritional supplements for bodybuilding; dietary supplements in the nature of
weight loss powders; nutritional supplements in the form of non-fruit meal
replacement bars and powders and nutritional supplements in the form of
non-chocolate meal replacement bars and powders; chocolate-based meal
replacement powders for weight loss purposes; nutritional supplement meal
replacement powders for boosting energy   Filed on October 3, 2013   Registered
on September 9, 2014

 

10



--------------------------------------------------------------------------------

No.

 

MARK

APPLICATION No.
REGISTRATION No.

 

GOODS/SERVICES

 

APPLICATION DATE /
REGISTRATION DATE

 

STATUS /

NEXT DUE DATE

24.

 

BEHOLD

U.S. Application Serial No. 86034828

  Class 05 - Vitamins; vitamin, mineral, dietary and nutritional supplements;
dietary and nutritional supplement for weight loss, diet, sports nutrition, body
building, muscle gain and training; and nutritional supplement drink mixes and
powders for use as a meal replacement.   Filed on. August 6, 2013  

Notice of Allowance issued on December 17, 2013

 

Statement of Use due by December 17, 2014.

 

Advise on Date of First use and Specimens

25.

 

CHIEF HEALTH ENTHUSIAST

U.S. Application Serial No.

86030392

  Class 35 – Retail store services, mail order catalog services and online
retail store services provided via a global computer network featuring vitamins,
nutritional supplements, complementary and alternative medicine products, books,
herbal products, aromatherapy products, bath and shower products, health and
beauty products, skin treatment creams; customer services, namely, product
inquiry services by responding to customer inquiries for other in-store, via
telephone and e-mail in the field of vitamins; customer service management of
others in the fields of vitamins, nutritional supplements, complementary and
alternative medicine products, books, herbal products, aromatherapy products,
bath and shower products, health and beauty products, skin treatment creams and
related items; promoting public awareness of health and nutrition   Filed on
August 6, 2013  

Notice of Allowance issued on March 25, 2014

 

Statement of Use due by March 25, 2015

 

Advise on Date of First use and Specimens

26.

 

NEXT STEP

U.S. Application Serial No.

85931355

  Class 35 - Retail store services, mail order catalog services and online
retail store services provided via a global computer network featuring vitamins,
vitamin, mineral, dietary and nutritional supplements, weight loss supplements,
foods, beverages and sports and performance drinks; providing online information
in the fields of health, nutrition and weight loss; providing on-line
information in the fields of vitamins; vitamin, mineral, dietary and nutritional
supplements and dietary and nutritional supplements, mixes and powders for
weight loss; sports drinks, namely, performance drinks, energy drinks and sports
drinks enhanced with vitamins, minerals and nutrients; gym bags, sport bags and
duffle bags; reusable plastic water bottles sold empty, sports drink shaker
plastic bottles for mixing water and nutritional supplements   Filed on. May 14,
2013  

USPTO Office Action issued on Sep. 06, 2013 citing the following prior
registrations as a bar to registration:

 

U.S. Registration Nos. 1441259, 1469121, 2769349, 3060155, 3284092, 3683822 and
3696469

 

We re-filed the application for NEXT STEP to avoid potential issues with the
cited registrations to remove

 

11



--------------------------------------------------------------------------------

No.

 

MARK

APPLICATION No.
REGISTRATION No.

 

GOODS/SERVICES

 

APPLICATION DATE /
REGISTRATION DATE

 

STATUS /

NEXT DUE DATE

    sold empty; squeeze bottles sold empty; sporting goods, weight training and
exercise equipment, namely, resistance bands to attach on doors, resistance
bands for individual workouts, waist trimmer belts, jump ropes, weight lifting
gloves, resistance and exercise balls, chin-up bars and pull-up bars    

Response due March 6, 2014.

 

Response filed. USPTO issued a Letter of Suspension pending the disposition of a
prior pending application.

27.

 

TECH X PRE-EFFECT

U.S. Application Serial No.

85930257

 

Class 05 - Vitamins; vitamin, mineral, dietary and nutritional supplements;
dietary and nutritional supplements, drink mixes and drink powders for sports
nutrition, body building, muscle gain and training; and dietary supplement
drinks, namely, nutritional supplement for bodybuilding

 

Class 32 - Sports drinks, namely, performance drinks, energy drinks and sports
drinks enhanced with vitamins, minerals and nutrients

  Filed on. May 13, 2013  

USPTO Office Action issued on Sep. 05, 2013 requesting amendment of the
recitation of goods and services and amendment to disclaimer.

 

Response due in March 5, 2014

 

USPTO also requested a disclaimer of TECH; however, we believe that TECH is not
descriptive of non-medical or pharmaceutical products.

 

Response filed.

 

Published for Opposition on May 20, 2014.

 

 

12



--------------------------------------------------------------------------------

No.

 

MARK

APPLICATION No.
REGISTRATION No.

 

GOODS/SERVICES

 

APPLICATION DATE /
REGISTRATION DATE

 

STATUS /

NEXT DUE DATE

       

Notice of Allowance issued on July 15, 2014.

 

Statement of Use due January 15, 2015.

28.

 

BODYTECH

U.S. Application Serial No.

85828710

 

LOGO [g8036503.jpg]

  Class 05 - vitamins; vitamin, mineral, dietary and nutritional supplements;
dietary and nutritional supplement for sports nutrition, body building, muscle
gain and training; and nutritional drink mixes and powders for use as a meal
replacement   Filed on January 22, 2013  

Notice of Allowance issued on Aug. 13, 2013

 

Statement of Use due February 13, 2015.

 

We need to confirm whether VS uses Blue logo with blue letters or white letters.

29.

 

BODYTECH

U.S. Application Serial No.

85821158

 

U.S. Registration No.

4526654

 

LOGO [g8036503a.jpg]

  Class 05 - vitamins; vitamin, mineral, dietary and nutritional supplements;
dietary and nutritional supplement for sports nutrition, body building, muscle
gain and training; and nutritional drink mixes and powders for use as a meal
replacement   Filed on January 11, 2013   Registered on May 6, 2014

 

13



--------------------------------------------------------------------------------

No.

 

MARK

APPLICATION No.
REGISTRATION No.

 

GOODS/SERVICES

 

APPLICATION DATE /
REGISTRATION DATE

 

STATUS /

NEXT DUE DATE

30.

 

PROBIOCARE

U.S. Application Serial No.

85777781

  Class 05 - vitamins; vitamin and mineral supplements; dietary and nutritional
supplements  

Filed on November 13,

2012.

 

Request for Reconsideration and Appeal to TTAB filed on February 5, 2014

 

Petition to Cancel filed against BIOCARE on February 5, 2014.

 

Prepared draft Co-existence

Agreement.

 

BIOCARE requested a quid pro quo in granting the consent. VS will carry some
BIOCARE products in exchange for a consent.

31.

 

     LOGO [g8036504.jpg]

 

U.S. Application Serial No.

85651957

 

Class 03 - Non-medicated skin care preparations, hair shampoos and bath and
shower gels; facial and body soaps, scrubs, cleansers, creams and gels; foot
scrubs, creams, lotions and deodorant sprays and massage oils, massage gels
other than for medical purposes, massage lotions and creams; essential oils for
personal use in aromatherapy

 

Class 05 - Vitamins; vitamin, mineral, dietary and nutritional supplements;
dietary and nutritional supplement for sports nutrition, body building, muscle
gain and training; and dietary supplement drinks, namely, nutritional supplement
for bodybuilding; complementary and alternative medicine products, namely,
aromatherapy oils, other than essential oils, for treating stress, insomnia,
headaches, anxiety and nausea

  Filed on June 14, 2012.  

Notice of Allowance issued on May 7, 2013

 

Statement of Use due November 7, 2014.

 

In order to file the Statement of Use, please provide the following information:

 

1.      Please confirm that the mark is used on each of the listed items in each
class. If not, please advise which goods/services are in current use;

 

14



--------------------------------------------------------------------------------

No.

 

MARK

APPLICATION No.
REGISTRATION No.

 

GOODS/SERVICES

 

APPLICATION DATE /
REGISTRATION DATE

 

STATUS /

NEXT DUE DATE

   

and improving and enhancing mood and well-being; aromatherapy lotions for
treating stress, insomnia, headaches, anxiety and nausea and improving and
enhancing mood and well-being; aromatherapy bath oils other than essential oils,
for treating stress, insomnia, headaches, anxiety and nausea and improving and
enhancing mood and well-being; aromatherapy creams for treating joint and muscle
pain; aromatherapy creams and gels, lotions, sprays for treating stress,
insomnia, headaches, anxiety and nausea and improving and enhancing mood and
well-being

 

Class 16 - Catalogs, newsletters and magazines in the field of vitamins,
nutritional supplements, complementary and alternative medicine products, books,
herbal products, aromatherapy products, bath and shower products, skin treatment
creams and related items

 

Class 32 - Sports drinks, namely, performance drinks, energy drinks and sports
drinks enhanced with vitamins, minerals and nutrients

 

Class 35 - Retail store services, mail order catalog services and online retail
store services provided via a global computer network featuring vitamins,
nutritional supplements, complementary and alternative medicine products, books,
herbal products, aromatherapy products, bath and shower products, health and
beauty products, skin treatment creams, and related items; providing incentive
award programs for customers through issuance and processing of loyalty

   

2.      Provide a specimen demonstrating use of the mark for at least one item
per class; and

 

3.      Provide the date of first use for each class of goods/service.

 

15



--------------------------------------------------------------------------------

No.

 

MARK

APPLICATION No.
REGISTRATION No.

 

GOODS/SERVICES

 

APPLICATION DATE /
REGISTRATION DATE

 

STATUS /

NEXT DUE DATE

   

coupons for frequent use of participating businesses; and promoting public
awareness of the need for beneficial and nutritious lifestyles and taking daily
vitamins and supplement via an in-store program

 

Class 44 - Providing a web site featuring information on health, nutrition,
dietary and nutritional guidance, weight reduction and diet planning; providing
information about dietary supplements, vitamins and nutrition via an in-store
program; providing information about taking daily vitamins and supplements in
order to enable beneficial and nutritious lifestyles via an in-store program

   

32.

 

MYTRITION

U.S. Registration No. 4419460

  Class 05 - Vitamins; vitamin, mineral, dietary and nutritional supplements;
dietary and nutritional supplement for sports nutrition, body building, muscle
gain and training; and nutritional supplement bodybuilding and sports nutrition
drinks   Registered on October 15, 2013   Declaration of Use due between October
15, 2017 and 2018

33.

 

HELLO DAY

U.S. Application Serial No.

85646807

  Class 05 - Vitamins; vitamin, mineral, dietary and nutritional supplements;
dietary and nutritional supplement for sports nutrition, body building, muscle
gain and training; and nutritional supplement bodybuilding and sports nutrition
drinks   Filed on June 8, 2012  

Notice of Allowance issued on March 12, 2013.

 

SOU Extension filed & accepted.

 

Statement of Use due March 12, 2015.

34.

 

READY GO

U.S. Application Serial No. 85646826

  Class 05 - Vitamins; vitamin, mineral, dietary and nutritional supplements;
dietary and nutritional supplement for sports nutrition, body building, muscle
gain and training; and nutritional supplement bodybuilding and sports nutrition
drinks   Filed on June 8, 2012  

Notice of Allowance issued on July 2, 2013.

 

Statement of Use due January 2, 2015.

 

16



--------------------------------------------------------------------------------

No.

 

MARK

APPLICATION No.
REGISTRATION No.

 

GOODS/SERVICES

 

APPLICATION DATE /
REGISTRATION DATE

 

STATUS /

NEXT DUE DATE

35.

 

CALM ZONE MAGNESIUM

U.S. Application Serial No.

85642012

 

U.S. Registration No. 4530185

  Class 05 - vitamins; vitamin, mineral, dietary and nutritional supplements all
containing magnesium   Filed on June 4, 2012.   Registered on May 13, 2014

36.

 

K FREE MULTIVITAMINS

U.S. Registration No.

4359408

  Class 05 - Vitamins; vitamin, mineral, dietary and nutritional supplements  

Registered – Supplemental

Register - June 25, 2013

  Declaration of Use due by June 25, 2019.

37.

 

PROSTAX100

U.S. Application Serial No.

85529505

  Class 05 - Vitamins; vitamin, mineral, dietary and nutritional supplements;
dietary and nutritional supplement for sports nutrition, body building, muscle
gain and training; nutritional supplement bodybuilding and sports nutrition
drinks.   Filed on January 31, 2012  

Statement of Use due February 21, 2014.

 

Extension filed – Statement of Use due February 21, 2015.

38.

 

NUTRITION DEPOT

 

     LOGO [g8036505.jpg]

 

U.S. Application Serial No.

85575560

 

Class 05 - Vitamins; vitamin, mineral, dietary and nutritional supplements;
dietary and nutritional supplement for sports nutrition, body building, muscle
gain and training; nutritional supplement bodybuilding drink.

 

Class 35 - Online retail store services provided via a global computer network
featuring vitamins, nutritional supplements, complementary and alternative
medicine products, books, herbal products, aromatherapy products, bath and
shower products, health and beauty products, skin treatment creams, and related
items.

  Filed on March 21, 2012  

Notice of Allowance issued on October 2, 2012.

 

SOU Extension filed.

 

Statement of Use due October 2, 2014.

 

Used on Class 35. Please confirm use on Class 05 or whether we should delete
Class 05

 

17



--------------------------------------------------------------------------------

No.

 

MARK

APPLICATION No.
REGISTRATION No.

 

GOODS/SERVICES

 

APPLICATION DATE /
REGISTRATION DATE

 

STATUS /

NEXT DUE DATE

39.

 

LOGO [g8036506.jpg]

 

U.S. Registration No.

4278959

  Class 05 - Vitamins; vitamin, mineral, dietary and nutritional supplements;
dietary and nutritional supplement for sports nutrition, body building, muscle
gain and training; nutritional supplement bodybuilding drink  

Registered on January 22,

2013

 

Declaration of Use due by

January 22, 2019.

40.

 

TRUE ATHLETE

U.S. Application Serial No.

85600782

  Class 25 – Clothing, namely, t-shirts, sweatshirts, shirts, tops, shorts,
sweatpants, jackets, wind resistant jackets, warm-up suits, sports pants, sports
shirts, hats, sweatbands and caps   Filed on April 18, 2012.  

Opposition filed by Andrew

Archangel.

 

Settlement Agreement sent to counsel.

 

November 22, 2014 deadline to Answer.

 

Extension Filed.

41.

 

TRUE ATHLETE

U.S. Application Serial No.

85344271

 

Class 18 – Gym bags, sport bags and duffle bags

 

Class 21 – Reusable plastic water bottles sold empty, sports drink shaker
plastic bottles for mixing water and nutritional supplements sold empty; squeeze
bottles sold empty

 

  Filed on June 13, 2011  

Notice of Allowance issued on October 18, 2011.

 

Statement of Use due October 18, 2014 – NO FURTHER EXTENSIONS.

 

18



--------------------------------------------------------------------------------

No.

 

MARK

APPLICATION No.
REGISTRATION No.

 

GOODS/SERVICES

 

APPLICATION DATE /
REGISTRATION DATE

 

STATUS /

NEXT DUE DATE

    Class 28 – Sporting goods, weight training and exercise equipment, namely,
resistance bands to attach on doors, resistance bands for individual workouts,
waist trimmer belts, jump ropes, weight lifting gloves, resistance and exercise
balls, chin-up bars and pull-up bars    

42.

 

NATURALLY DRIVEN

U.S. Registration No. 4081398

  Class 05 – Vitamins and vitamin, mineral, dietary and nutritional supplements.
  Registered on January 3, 2012   Declaration of Use due by January 3, 2018.

43.

 

TRUE ATHLETE NATURALLY DRIVEN

U.S. Registration No. 4081397

  Class 05 – Vitamins and vitamin, mineral, dietary and nutritional supplements.
  Registered on January 3, 2012   Declaration of Use due by January 3, 2018.

44.

 

TRUE ATHLETE

U.S. Registration No. 4057133

  Class 05 – Vitamins and vitamin, mineral, dietary and nutritional supplements
  Registered on November 15, 2011   Declaration of Use due by November 15, 2017.

45.

 

SIMPLY SMART

U.S. Application Serial No.

85534631

  Class 05 – Vitamins; vitamin, mineral, dietary and nutritional supplements;
dietary and nutritional supplement for sports nutrition, body building, muscle
gain and training; nutritional supplement bodybuilding drink   Filed on
February 6, 2012  

Notice of Allowance issued on October 2, 2012.

 

Statement of Use due by October 2, 2014.

46.

 

HEALTH ENTHUSIAST

U.S. Application Serial No.

85440600

 

U.S. Registration No.

4270680

  Class 35 – Retail store services, mail order catalog services and online
retail store services provided via a global computer network featuring vitamins,
nutritional supplements, complementary and alternative medicine products, books,
herbal products, aromatherapy products, bath and shower products, health and
beauty products, skin treatment creams and related items; Customer services,
namely, providing customer service and product inquiry services in-store and via
telephone and e-mail; customer service in the fields of vitamins, nutritional
supplements, complementary and  

Registered on January 8,

2013

  Declaration of Use due by January 8, 2019.

 

19



--------------------------------------------------------------------------------

No.

 

MARK

APPLICATION No.
REGISTRATION No.

 

GOODS/SERVICES

 

APPLICATION DATE /
REGISTRATION DATE

 

STATUS /

NEXT DUE DATE

    alternative medicine products, books, herbal products, aromatherapy
products, bath and shower products, health and beauty products, skin treatment
creams and related items.    

47.

 

NUTRITION DEPOT

U.S. Registration No. 2916393

  Class 35 – Retail store and mail order catalog services featuring vitamins,
mineral preparations, dietary and food supplements, health food products, and
books.   Registered on January 4, 2005  

Renewal due between January 4, 2014 and 2015.

 

Filed & Accepted.

 

Renewal due between January 4, 2024 and 2025.

48.

 

JOINT VITALITY

U.S. Application Serial No.

85071988

  Class 05 - Vitamins; vitamin, mineral, dietary and nutritional supplements  
US Application filed on June 25, 2010.  

Opposed by Melaleuca

 

Abandoned with prejudice

49.

 

PRIMALPRO

U.S. Application Serial No.

85211829

U.S. Registration No.

4039828

  Class 05 - Vitamins and vitamin, mineral, dietary and nutritional supplements.
  Registered on October 11, 2011  

Declaration of Use due by

October 11, 2017.

50.

 

RESERVIE

U.S. Application Serial No.

85158876

U.S. Registration No.

4023878

  Class 05 - Vitamins and vitamin, mineral, dietary and nutritional supplements.
  Registered on September 6, 2011.   Declaration of Use due by September 6,
2017.

 

20



--------------------------------------------------------------------------------

No.

 

MARK

APPLICATION No.
REGISTRATION No.

 

GOODS/SERVICES

 

APPLICATION DATE /
REGISTRATION DATE

 

STATUS /

NEXT DUE DATE

51.

 

ELECTROLYTE FIZZ

U.S. Application Serial No. 85164185

U.S. Supplemental Registration No. 4027248

 

Supplemental Register

 

Class 05 - Nutritional drink mixes containing electrolytes for use as a meal
replacement; nutritional supplement drink mixes containing electrolytes in
powdered, capsule and tablet form; meal replacement and dietary supplement drink
mixes containing electrolytes; vitamins containing electrolytes; vitamin,
mineral, dietary and nutritional supplements containing electrolytes

  U.S. Supplemental Registration No. 4027248, issued on September 13, 2011.  
Declaration of Use due by September 13, 2017.

52.

 

DIGEST EXTRA

U.S. Registration No. 4010359

  Class 05 - Vitamins and vitamin, mineral, dietary and nutritional supplements.
  Registered on August 9, 2011.   Declaration of Use due by August 9, 2017.

53.

 

CRITICAL AMINOS XT

U.S. Registration No. 4010235

  Class 05 - Vitamins and vitamin, mineral, dietary and nutritional supplements
featuring amino acids   Registered on August 9, 2011.   Declaration of Use due
by August 9, 2017.

54.

 

LOGO [g8036507.jpg]

 

U.S. Registration No. 3186751

  Class 16 - Catalogs, newsletters and magazines featuring vitamins, nutritional
supplements, complementary and alternative medicine products, books, herbal
products, aromatherapy products, bath and shower products, skin treatment creams
and related items   Registered on December 19, 2006   Renewal due between
December 19, 2015 and 2016.

55.

 

LOGO [g8036507a.jpg]

 

U.S. Registration No. 3183591

  Class 35 - Retail store services, mail order catalog services and online
retail store services provided via a global computer network featuring vitamins,
nutritional supplements, complementary and alternative medicine products, books,
herbal products, aromatherapy products, bath and shower products, health and
beauty products, skin treatment creams, and related items   Registered on
December 19, 2006   Renewal due between December 19, 2015 and 2016.

 

21



--------------------------------------------------------------------------------

No.

 

MARK

APPLICATION No.
REGISTRATION No.

 

GOODS/SERVICES

 

APPLICATION DATE /
REGISTRATION DATE

 

STATUS /

NEXT DUE DATE

56.

 

LOGO [g8036508.jpg]

 

U.S. Registration No. 3241641

 

Class 03 - Non-medicated skin treatment creams, hair shampoos and bath and
shower gels; aromatherapy oils and lotions; aromatherapy bath oils; facial and
body soaps, scrubs, cleansers, creams and gels; foot scrubs, creams, lotions,
sprays and gels; and massage oils, gels, lotions and creams.

 

Class 05 - Vitamins and vitamin, mineral, dietary and nutritional supplements;
Complementary and alternative medicine products, namely, aromatherapy oils and
lotions, aromatherapy bath oils, joint creams, scrubs, cleansers, creams and
gels, foot scrubs, creams, lotions, sprays and gels and massage oils, gels,
lotions and creams

  Registered on May 15, 2007   Renewal due between May 15, 2016 and 2017.

57.

 

BODYTECH

U.S. Registration No.

3292359

  Class 35 - Retail store services, mail order catalog services and online
retail store services provided via a global computer network featuring vitamins,
nutritional supplements, complementary and alternative medicine products, books,
herbal products, aromatherapy products, bath and shower products, health and
beauty products, skin treatment creams, and related items  

Registered on September 11, 2007

 

Cancelled – April 18, 2014

 

Declaration of Use due by September 11, 2013.

 

Six Month grace period end

March 11, 2014

 

VS advised not in use.

 

Cancelled – April 18, 2014

58.

 

BODYTECH

U.S. Registration No.

2872484

  Class 05 - Dietary and nutritional supplements   Registered on August 10, 2004
  Renewal due between August 10, 2023 and 2024.

59..

 

PRIMALJAX

U.S. Registration No.

3952545, issued on April 26, 2011

  Class 05 - Vitamins; vitamin, mineral, dietary and nutritional supplements and
muscle building supplements   Registered on April 26, 2011.   Declaration of Use
between April 26, 2016 and 2017.

 

22



--------------------------------------------------------------------------------

No.

 

MARK

APPLICATION No.
REGISTRATION No.

 

GOODS/SERVICES

 

APPLICATION DATE /
REGISTRATION DATE

 

STATUS /

NEXT DUE DATE

60.

 

BREATH PEP

U.S. Registration No.

3948990

  Registered   Registered on April 19, 2011   Declaration of Use between
April 19, 2016 and 2017.

61.

 

AMERICA’S HEALTH SUPERSTORE

U.S. Supplemental

Registration No. 3030896

  VSI owns a Supplemental Registration for the mark for retail store services,
mail order catalog services and online retail store services provided via a
global computer network featuring vitamins, nutritional supplements,
complementary and alternative medicine products, books, herbal products,
aromatherapy products, bath and shower products, skin treatment creams and
related items.   Registered on December 13, 2005   Renewal due between
December 13, 2014 and 2015.

62.

 

AMAZING WELLNESS
U.S. Registration No.

3935082

 

USPTO issued Notice of Allowance on February 16, 2010.

 

Class 16 – Printed publications, namely, magazines in the fields of health,
nutrition, diet, fitness and exercise

 

Class 41 – Providing on-line magazines in the fields of health, nutrition, diet,
fitness and exercise and providing information in the fields of fitness and
exercise via a web site

 

Class 44 – Providing a web site featuring information on health, nutrition,
dietary and nutritional guidance; weight reduction and diet planning

  Registered on March 22, 2011   Declaration of Use due between March 22,
2016-2017.

63.

 

AMAZING WELLNESS
U.S. Registration No.

4050886

  Class 44 – Providing a web site featuring information on health, nutrition,
dietary and nutritional guidance; weight reduction and diet planning  
Registered on November 1, 2011   Declaration of Use between November 1, 2016 and
2017.

64.

 

ECO SHOPPE (WORD MARK)

U.S. Registration No.

3407529

  Class 35 – On-line retail store services featuring nutritional and dietary
supplements, clothing, air filters, water filters, personal care products,
toiletries, home furnishings, mattresses, bedding, gardening supplies, books,
audio tapes, CDs, DVDs, household appliances and allergy care products;  
Registered on April 1, 2008.   Renewal due between April 1, 2017 and 2018.

 

23



--------------------------------------------------------------------------------

No.

 

MARK

APPLICATION No.
REGISTRATION No.

 

GOODS/SERVICES

 

APPLICATION DATE /
REGISTRATION DATE

 

STATUS /

NEXT DUE DATE

    Retail stores featuring nutritional and dietary supplements, clothing, air
filters, water filters, personal care products, toiletries, home furnishings,
mattresses, bedding, gardening supplies, books, audio tapes, CDs, DVDs,
household appliances and allergy care products; Mail order services featuring
nutritional and dietary supplements, clothing, air filters, water filters,
personal care products, toiletries, home furnishings, mattresses, bedding,
gardening supplies, books, audio tapes, CDs, DVDs, household appliances and
allergy care products.    

65.

 

HYDROTHERM

U.S. Registration No. 3190036

  Class 05 – Vitamins and dietary, mineral and nutritional supplements.  
Registered on December 26, 2006  

Sections 8/15 Filed & Accepted.

 

Renewal due between December 26, 2015 and 2016.

66.

  ULTIMATE MEMORYAID
U.S. Registration No. 3001345   Class 05 – Vitamins and dietary, mineral and
nutritional supplements.   Registered on September 27, 2005  

Sections 8/15 Filed & Accepted.

 

Renewal due between September 27, 2014 and 2015.

67.

 

HEALTHY AWARDS

U.S. Registration No. 3133952

  Class 35 – Retail store services, mail order catalog services and online
retail store services provided via a global computer network featuring vitamins,
nutritional supplements, books, herbal products, aroma therapy products, bath
and shower gels, skin treatment creams and related items; promoting the sale of
retail store services, mail order catalog services and online retail store
services provided via a global computer network featuring vitamins, nutritional
supplements, books, herbal products, aroma therapy products, bath and shower
gels, skin treatment creams and related items through the administration of a
customer incentive award program   Registered on August 22, 2006  

Sections 8/15 Filed & Accepted.

 

Renewal due between August 22, 2015 and 2016.

 

24



--------------------------------------------------------------------------------

No.

 

MARK

APPLICATION No.
REGISTRATION No.

 

GOODS/SERVICES

 

APPLICATION DATE /
REGISTRATION DATE

 

STATUS /

NEXT DUE DATE

68.

 

HEALTHY AWARDS

U.S. Registration No.

3572000

  Class 16 – Publications, namely, magazines featuring information on health,
wellness, vitamins and supplements.   Registered on February 10, 2009  

Sections 8/15 due between February 10, 2014 and 2015.

 

Please send a digital image of a HEALTHY AWARDS MAGAZINE.

69.

 

DAILY VM CAPS

U.S. Registration No. 1857466

  Class 05 – Vitamins and nutritional supplements   Registered on October 11,
1994  

Renewal accepted.

 

Renewal due between October 11, 2023 and 2024.

70.

  THE VITAMIN SHOPPE
U.S. Registration No. 2481640  

Class 03 – Non-medicated skin treatment creams, hair shampoos and bath and
shower gels; and aromatherapy oils.

 

Class 05 – Vitamins, vitamin and mineral supplements, and nutritional
supplements

  Registered on August 28, 2001  

Renewal accepted.

 

Renewal due between August 28, 2020 and 2021.

71.

  THE VITAMIN SHOPPE
U.S. Registration No. 2481906   Class 35 – Retail store services, mail order
catalog services and online retail store services provided via a global computer
network featuring vitamins, nutritional supplements, books, herbal products,
aromatherapy products, bath and shower products, skin treatment creams, and
related items.   Registered on August 28, 2001  

Renewal accepted.

 

Renewal due between August 28, 2020 and 2021.

 

25



--------------------------------------------------------------------------------

No.

 

MARK

APPLICATION No.
REGISTRATION No.

 

GOODS/SERVICES

 

APPLICATION DATE /
REGISTRATION DATE

 

STATUS /

NEXT DUE DATE

72.

 

LOGO [g8036509.jpg]

 

U.S. Registration No.

2737734

 

Class 03 – Non-medicated skin treatment creams, hair shampoos and bath and
shower gels; complementary and alternative medicine products, namely,
aromatherapy oils and lotions, aromatherapy bath oils, joint creams, facial and
body soaps, scrubs, cleansers, creams and gels, foot scrubs, creams, lotions,
sprays and gels and massage oils, gels, lotions and creams.

 

Class 05 – Vitamins and vitamin, mineral and nutritional supplements.

 

Class 16 – Catalogs featuring vitamins, nutritional supplements, complementary
and alternative medicine products, books, herbal products, aromatherapy
products, bath and shower products, skin treatment creams, and related items.

  Registered on July 15, 2003  

Renewal accepted.

 

Renewal due between July 15, 2022 and 2023.

73.

 

LOGO [g8036509a.jpg]

 

U.S. Registration No.

2737735

  Class 35 – Retail store services, mail order catalog services and online
retail store services provided via a global computer network featuring vitamins,
nutritional supplements, complementary and alternative medicine products, books,
herbal products, aromatherapy products, bath and shower products, skin treatment
creams, and related items   Registered on July 15, 2003  

Renewal accepted.

 

Renewal due between July 15, 2022 and 2023.

74.

 

ADVANCED BRAIN SHARP

U.S. Registration No.

3294542

  Class 05 – Vitamins and dietary, mineral and nutritional supplements  
Registered on September 18, 2007  

Sections 8/15 Filed & Accepted.

 

Renewal due between September 18, 2017 and 2018.

75.

 

MIRACLE FIBER

U.S. Registration No. 3294544

  Class 05 – Vitamins and dietary, mineral and nutritional supplements  
Registered on September 18, 2007  

Sections 8/15 Filed & Accepted

 

Renewal due between September 18, 2017 and 2018.

 

26



--------------------------------------------------------------------------------

 

No.

 

MARK

APPLICATION No.
REGISTRATION No.

 

GOODS/SERVICES

 

APPLICATION DATE /
REGISTRATION DATE

 

STATUS /

NEXT DUE DATE

76..

 

ADVANCED SYSTEMIC ENZYMES

U.S. Registration No.

3294545

  Class 05 – Vitamins and dietary, mineral and nutritional supplements  

Registered on September 18, 2007

 

Cancelled

 

Sections 8/15 due between September 18, 2012 and 2013.

 

Grace period ends March 18, 2014.

 

Not in use.

77.

 

ADVANCED SUGAR SUPPORT

U.S. Registration No.

3294546

  Class 05 – Vitamins and dietary, mineral and nutritional supplements  

Registered on September 18, 2007

 

Cancelled

 

Sections 8/15 due between September 18, 2012 and 2013.

 

Grace period ends March 18, 2014

 

Not in use.

78.

 

TETRABOLIC

U.S. Registration No.

3294548

  Class 05 – Vitamins and dietary, mineral and nutritional supplements  

Registered on September 18, 2007

 

Cancelled

 

Sections 8/15 due between September 18, 2012 and 2013.

 

Grace period ends March 18,

2014.

 

Not in use.

79.

 

ULTIMATE MAN LIQUITHERM

U.S. Registration No.

3349211

  Class 05 – Vitamins and dietary, mineral and nutritional supplements  
Registered on December 4, 2007  

Sections 8/15 Filed & Accepted.

 

Renewal due between December 4, 2016 and 2017.

 

27



--------------------------------------------------------------------------------

 

No.

 

MARK

APPLICATION No.
REGISTRATION No.

 

GOODS/SERVICES

 

APPLICATION DATE /
REGISTRATION DATE

 

STATUS /

NEXT DUE DATE

80.

 

ULTIMATE MAN ELITE

U.S. Registration No.

3349216

  Class 05 – Vitamins and dietary, mineral and nutritional supplements  
Registered on December 4, 2007  

Sections 8/15 Filed & Accepted.

 

Renewal due between December 4, 2016 and 2017.

81.

 

ANSWERS FOR EVERY BODY

U.S. Registration No.

3477629

 

Class 35 – Retail store services, mail order catalog services and online retail
store services provided via a global computer network featuring vitamins,
nutritional supplements, complementary and alternative medicine products, books,
herbal supplements, aromatherapy products, bath and shower products, health and
beauty products, skin treatment creams and related items.

 

Class 44 – providing information via a web site on vitamins, nutritional
supplements, herbal supplement, aromatherapy creams, aromatherapy lotions,
aromatherapy oils, non-medicated bath and shower products, body and beauty care,
skin creams and cosmetics

  Registered on July 29, 2008  

Sections 8/15 Filed & Accepted.

 

Renewal due between July 29, 2017 and 2018.

82.

 

THE SUPREME

VITAMIN C

U.S. Registration No. 3644115

  Class 05 – Vitamins and vitamin, mineral, dietary and nutritional supplements
  Registered on June 23, 2009  

Sections 8/15 due between June 23, 2014 and 2015.

 

Sections 8/15 Filed & Accepted.

 

Renewal due between June 23, 2018 and 2019.

83.

 

SO GOOD . . .

NATURALLY

U.S. Registration No.

3788223

 

Class 29 - Trail mixes composed primarily of roasted nuts, processed edible
seeds and dried and processed vegetables and fruits.

 

Class 30 - trail mixes consisting primarily of breadsticks, crackers and/or
pretzels

  Registered on May 11, 2010   Sections 8/15 due between May 11, 2015 and 2016.

 

28



--------------------------------------------------------------------------------

 

No.

 

MARK

APPLICATION No.
REGISTRATION No.

 

GOODS/SERVICES

 

APPLICATION DATE /
REGISTRATION DATE

 

STATUS /

NEXT DUE DATE

84.

 

LOGO [g80365010.jpg]

 

U.S. Registration No. 3829174

 

Class 29 – Trail mixes composed primarily of roasted nuts, processed edible
seeds and dried and processed vegetables and fruits.

 

Class 30 – Trail mixes consisting primarily of breadsticks, crackers and/or
pretzels

  Registered on August 3, 2010   Sections 8/15 due between August 3, 2015 and
2016.

85.

 

ACTIVE-C

U.S. Registration No.

3692565

  Class 05 – Vitamins and vitamin, mineral, dietary and nutritional supplements
  Registered on May 18, 2010   Sections 8/15 due between May 18, 2015 and 2016.

86.

 

TRI-SCORB

U.S. Registration No.

3789496

  Class 05 – Vitamins and vitamin, mineral, dietary and nutritional supplements
  Registered on October 6, 2009   Sections 8/15 due between October 6, 2014 and
2015.

87.

 

MUSCLE & PERFORMANCE

U.S. Supplemental

Registration No. 3735487

 

Class 16 – Publications, namely, magazines in the fields of health, nutrition,
diet, fitness and exercise.

 

Class 41 – Providing on-line magazines in the fields of health, nutrition, diet,
fitness and exercise and providing information in the fields of health,
nutrition, diet, fitness and exercise via a web site.

  Registered on January 5, 2010  

Sections 8/15 due between January 5, 2015 and 2016.

 

File Principal Registration.

88.

 

BERRYZYMES

U.S. Registration No.

3895057

  Class 05 – Vitamins and vitamin, mineral, dietary and nutritional supplements
  Registered on December 21, 2010   Sections 8/15 due between December 21, 2015
and 2016.

 

29



--------------------------------------------------------------------------------

 

No.

 

MARK

APPLICATION No.
REGISTRATION No.

 

GOODS/SERVICES

 

APPLICATION DATE /
REGISTRATION DATE

 

STATUS /

NEXT DUE DATE

89.

 

BREATHPEP

U.S. Registration No.

3948990

  Class 03 – Personal care products, namely, non-medicated mouthspray for use as
a breath freshener and to alleviate dry mouth, breath freshener and essential
oils for personal use   Registered on April 19, 2011   Sections 8/15 due between
April 19, 2016 and 2017.

90.

 

WE TAKE VITAMINS SERIOUSLY

U.S. Registration No. 2967041

  Class 35 – Retail store services, mail order catalog services and online
retail store services provided via a global computer network featuring vitamins,
nutritional supplements, books, herbal products, aroma therapy products, bath
and shower gels, skin treatment creams and related items   Registered on July
12, 2005  

Renewal Filed & Accepted

 

Renewal due between July 12, 2024 and 2025.

91.

 

M.D. SELECT

U.S. Registration No.

3266448

  Class 05 – Vitamins and vitamin, mineral, dietary and nutritional supplements
 

Registered on July 17, 2007

 

Cancelled

 

Sections 8/15 due between July 17, 2012 and 2013.

 

Instructed to let lapse.

92.

 

ULTIMATE MAN

U.S. Registration No.

3378676

  Class 05 – Vitamins and vitamin, mineral, dietary and nutritional supplements
  Registered on February 5, 2008  

Sections 8/15 Filed & Accepted

 

Renewal due between February 5, 2017 and 2018.

93.

 

ULTIMATE WOMAN

U.S. Registration No.

3373042

  Class 05 – Vitamins and vitamin, mineral, dietary and nutritional supplements
  Registered on January 22, 2008  

Sections 8/15 Filed & Accepted

 

Renewal due between January 22, 2017 and 2018.

 

94.

 

PRO-PUDDING

U.S. Registration No. 3300183

  Class 05 – Vitamin, dietary and nutritional supplements, namely, a protein
powder pudding mix.  

Registered on September 25, 2007

 

Cancelled

 

Sections 8/15 due between September 25, 2012 and 2013.

 

Grace period ends March 25, 2014

 

Not in use.

 

30



--------------------------------------------------------------------------------

 

No.

 

MARK

APPLICATION No.
REGISTRATION No.

 

GOODS/SERVICES

 

APPLICATION DATE /
REGISTRATION DATE

 

STATUS /

NEXT DUE DATE

95.

 

LOGO [g80365011.jpg]

 

U.S. Registration No. 3339971

  Class 35 - Retail store and mail order catalog services featuring vitamins,
mineral preparations, dietary and food supplements, health food products, and
books; computerized online ordering services in the fields of vitamins, mineral
preparations, dietary and food supplements, and health food products.  
Registered on November 20, 2007  

Sections 8/15 Filed & Accepted

 

Renewal due between November 20 2016 and 2017

 

31



--------------------------------------------------------------------------------

THE FOLLOWING ARE A LIST OF ABANDONED OR CANCELLED MARKS:

 

No.

  

Serial Number

  

Reg. Number

  

Word Mark

  

Live/Dead

1    85289208       CORE OMEGA 3 MULTIVITAMINS ANTIOXIDANT HEALTH GOALS    DEAD
2    78959324    3300183    PRO-PUDDING    DEAD 3    78959402    3292359   
BODYTECH    DEAD 4    78856280    3266448    M.D. SELECT    DEAD 5    78540976
   3240480    CAMPGROUND LAKE    DEAD 6    78736871    3137287    NITROJACK   
DEAD 7    78541651    3137045    ISLAND PASSION    DEAD 8    78935655      
FIBER-GONE    DEAD 9    78885420       WE TAKE YOUR HEALTH SERIOUSLY    DEAD 10
   78723214       AIRBOOST    DEAD 11    78709840       OPTI-GLO    DEAD 12   
78620257       KYLA    DEAD 13    78585155       NATURAL AVALON    DEAD 14   
78545353       WILD HARVEST    DEAD 15    78426844       CARB CIRCLE    DEAD 16
   77623841       ECO SHOPPE    DEAD 17    77623776       ECO SHOPPE    DEAD 18
   77694994       ECO SHOPPE GREEN IDEAS FOR HEALTHY LIVING    DEAD 19   
77035113    3294548    TETRABOLIC    DEAD 20    77024953    3294545    ADVANCED
SYSTEMIC ENZYMES    DEAD 21    77020587    3294541    ADVANCED LONGEVITY FORMULA
   DEAD 22    77265964       ARMORFLEX    DEAD 23    77100193       WILD VALLEY
   DEAD 24    77062669       GREEN LIFE    DEAD 25    77060143       ULTIMATE
WOMAN LIQUID SCULPT    DEAD 26    75637441       VITAMINBUZZ    DEAD 27   
75308990       VS    DEAD 28    75233109    2217734    SPORTS NUTRITION DEPOT   
DEAD 29    74522544    1900301    RN’R REST AND RELAX    DEAD 30    74520313   
1894800    GUGGACIN COMPLEX    DEAD 31    74458651    1861583    FRESH & NEW   
DEAD 32    74444347    1979989    H    DEAD 33    74358629    1870312    SHN   
DEAD 34    74358628    1890391    LIPO-VITE COMPLEX    DEAD 35    74354836   
1875772    FRESH & NEW THE VITAMIN SHOPPE    DEAD

 

32



--------------------------------------------------------------------------------

36    74291086    1764455    BEAUTIFUL TIMES    DEAD 37    74291085    1826309
   HEALTHY TIMES YOUR CONNECTION TO GOOD HEALTH    DEAD 38    73711329   
1510646    THE VITAMIN SHOPPE    DEAD 39    73709389    1506651    THE VITAMIN
SHOPPE    DEAD 40.    85071988       JOINT VITALITY    DEAD

 

33



--------------------------------------------------------------------------------

MARKS HANDLED BY OLSON & CEPURITIS, LTD.

 

No.

 

MARK

 

GOODS/SERVICES

 

APPLICATION DATE / REGISTRATION DATE

1.

 

V VITAPATH

U.S. Application Serial No.

85779342

 

     LOGO [g80365012.jpg]

 

Class 03 - Non-medicated skin treatment creams, hair shampoos and bath and
shower gels; complementary and alternative medicine products, namely, joint
creams; facial and body soaps, scrubs, cleansers, creams and gels; foot scrubs,
creams, lotions, sprays and gels and massage oils, gels, lotions and creams;
breath fresheners

 

Class 05 - Vitamins; vitamin and mineral supplements; dietary and nutritional
supplements; medicated skin treatment creams; complementary and alternative
medicine products, namely, aromatherapy oils and lotions, and aromatherapy bath
oils for relaxation, stress relief, calming, energizing, clearing, rejuvenation,
and inspiration

 

Class 21 – Personal pill organizers and dispensers; cases for pills sold empty
for personal use

 

Class 35 - Retail store services, mail order catalog services and online retail
store services provided via a global computer network all featuring vitamins,
vitamin, mineral, dietary and nutritional supplements, teas, foods and
beverages; sports and performance drinks; complementary and alternative medicine
products, books, herbal products, aromatherapy products, bath and shower
products, skin treatment creams, and related items; pet food and pet products

 

Class 44 - Education services, namely, providing on-line information in the
fields of health and nutrition

 

Filed on November 14, 2012.

 

Notice of Allowance issued on April 30, 2013.

 

Extension filed on November 30, 2013.

 

Statement of Use due November 30, 2014.

2.

 

V VITAPATH

EVERY BODY MATTERS

U.S. Application Serial No.

85779257

  Class 03 - Non-medicated skin treatment creams, hair shampoos and bath and
shower gels; complementary and alternative medicine products, namely, joint
creams; facial and body soaps, scrubs, cleansers, creams and gels; foot scrubs,
creams, lotions, sprays and gels and massage oils, gels, lotions and creams;
breath fresheners   Filed on November 14, 2012.

 

34



--------------------------------------------------------------------------------

No.

 

MARK

 

GOODS/SERVICES

 

APPLICATION DATE / REGISTRATION DATE

 

 

   LOGO [g80365013.jpg]

 

Class 05 - Vitamins; vitamin and mineral supplements; dietary and nutritional
supplements; medicated skin treatment creams; complementary and alternative
medicine products, namely, aromatherapy oils and lotions, and aromatherapy bath
oils for relaxation, stress relief, calming, energizing, clearing, rejuvenation,
and inspiration

 

Class 21 – Personal pill organizers and dispensers; cases for pills sold empty
for personal use

 

Class 35 - Retail store services, mail order catalog services and online retail
store services provided via a global computer network all featuring vitamins,
vitamin, mineral, dietary and nutritional supplements, teas, foods and
beverages; sports and performance drinks; complementary and alternative medicine
products, books, herbal products, aromatherapy products, bath and shower
products, skin treatment creams, and related items; pet food and pet products

 

Class 44 - Education services, namely, providing on-line information in the
fields of health and nutrition

 

Notice of Allowance issued on April 30, 2013.

 

Extension filed on November 30, 2013.

 

Statement of Use due November 30, 2014.

3.

 

V THE VITAMIN SHOPPE

 

U.S. Application Serial No.

85779204

 

Class 03 – Non-medicated skin treatment creams, hair shampoos and bath and
shower gels; complementary and alternative medicine products, namely, joint
creams; facial and body soaps, scrubs, cleansers, creams and gels; foot scrubs,
creams, lotions, sprays and gels and massage oils, gels, lotions and creams;
breath fresheners

 

Class 05 – Vitamins; vitamin and mineral supplements; dietary and nutritional
supplements; medicated skin treatment creams; complementary and alternative
medicine products, namely, aromatherapy oils and lotions, and aromatherapy bath
oils for relaxation, stress relief, calming, energizing, clearing, rejuvenation,
and inspiration

 

Filed on November 14, 2012.

 

USPTO Office Action issued on June 26, 2014.

 

Response due December 26, 2014.

 

35



--------------------------------------------------------------------------------

No.

 

MARK

 

GOODS/SERVICES

 

APPLICATION DATE / REGISTRATION DATE

 

 

       LOGO [g80365014.jpg]

 

Class 21 – Personal pill organizers and dispensers; cases for pills sold empty
for personal use

 

Class 35 – Retail store services, mail order catalog services and online retail
store services provided via a global computer network all featuring vitamins,
vitamin, mineral, dietary and nutritional supplements, teas, foods and
beverages; sports and performance drinks; complementary and alternative medicine
products, books, herbal products, aromatherapy products, bath and shower
products, skin treatment creams, and related items; pet food and pet products

 

Class 44 – Education services, namely, providing on-line information in the
fields of health and nutrition

 

4.

 

V THE VITAMINSHOPPE

U.S. Application Serial No.

85768827

 

   LOGO [g80365014a.jpg]

 

Class 03 – Non-medicated skin treatment creams, hair shampoos and bath and
shower gels; complementary and alternative medicine products, namely, joint
creams; facial and body soaps, scrubs, cleansers, creams and gels; foot scrubs,
creams, lotions, sprays and gels and massage oils, gels, lotions and creams;
breath fresheners

 

Class 05 – Vitamins; vitamin and mineral supplements; dietary and nutritional
supplements; medicated skin treatment creams; complementary and alternative
medicine products, namely, aromatherapy oils and lotions, and aromatherapy bath
oils for relaxation, stress relief, calming, energizing, clearing, rejuvenation,
and inspiration

 

Class 21 – Personal pill organizers and dispensers; cases for pills sold empty
for personal use

 

Filed on November 1, 2012.

 

USPTO Office Action issued on June 26, 2014.

 

Response due December 26, 2014.

 

36



--------------------------------------------------------------------------------

No.

 

MARK

 

GOODS/SERVICES

 

APPLICATION DATE / REGISTRATION DATE

   

Class 35 – Retail store services, mail order catalog services and online retail
store services provided via a global computer network all featuring vitamins,
vitamin, mineral, dietary and nutritional supplements, teas, foods and
beverages; sports and performance drinks; complementary and alternative medicine
products, books, herbal products, aromatherapy products, bath and shower
products, skin treatment creams, and related items; pet food and pet products

 

Class 44 – Education services, namely, providing on-line information in the
fields of health and nutrition

 

5.

 

V THE VITAMINSHOPPE EVERY BODY MATTERS

U.S. Application Serial No.

85768524

 

  LOGO [g80365015.jpg]

 

Class 03 – Non-medicated skin treatment creams, hair shampoos and bath and
shower gels; complementary and alternative medicine products, namely, joint
creams; facial and body soaps, scrubs, cleansers, creams and gels; foot scrubs,
creams, lotions, sprays and gels and massage oils, gels, lotions and creams;
breath fresheners

 

Class 05 – Vitamins; vitamin and mineral supplements; dietary and nutritional
supplements; medicated skin treatment creams; complementary and alternative
medicine products, namely, aromatherapy oils and lotions, and aromatherapy bath
oils for relaxation, stress relief, calming, energizing, clearing, rejuvenation,
and inspiration

 

Class 21 – Personal pill organizers and dispensers; cases for pills sold empty
for personal use

 

Class 35 – Retail store services, mail order catalog services and online retail
store services provided via a global computer network all featuring vitamins,
vitamin, mineral, dietary and nutritional supplements, teas, foods and
beverages; sports and performance drinks; complementary and alternative medicine
products, books, herbal products, aromatherapy products, bath and shower
products, skin treatment creams, and related items; pet food and pet products

 

Filed on October 31, 2012.

 

USPTO Office Action issued on June 26, 2014.

 

Response due December 26, 2014.

 

37



--------------------------------------------------------------------------------

No.

 

MARK

 

GOODS/SERVICES

 

APPLICATION DATE / REGISTRATION DATE

    Class 44 – Education services, namely, providing on-line information in the
fields of health and nutrition  

6.

 

V THE VITAMINSHOPPE

U.S. Application Serial No.

85768497

 

   LOGO [g80365016.jpg]

 

Class 03 – Non-medicated skin treatment creams, hair shampoos and bath and
shower gels; complementary and alternative medicine products, namely, joint
creams; facial and body soaps, scrubs, cleansers, creams and gels; foot scrubs,
creams, lotions, sprays and gels and massage oils, gels, lotions and creams;
breath fresheners

 

Class 05 – Vitamins; vitamin and mineral supplements; dietary and nutritional
supplements; medicated skin treatment creams; complementary and alternative
medicine products, namely, aromatherapy oils and lotions, and aromatherapy bath
oils for relaxation, stress relief, calming, energizing, clearing, rejuvenation,
and inspiration

 

Class 21 – Personal pill organizers and dispensers; cases for pills sold empty
for personal use

 

Class 35 – Retail store services, mail order catalog services and online retail
store services provided via a global computer network all featuring vitamins,
vitamin, mineral, dietary and nutritional supplements, teas, foods and
beverages; sports and performance drinks; complementary and alternative medicine
products, books, herbal products, aromatherapy products, bath and shower
products, skin treatment creams, and related items; pet food and pet products

 

Class 44 – Education services, namely, providing on-line information in the
fields of health and nutrition

 

Filed on October 31, 2012.

 

USPTO Office Action issued on June 26, 2014.

 

Response due December 26, 2014.

7.

 

V THE VITAMINSHOPPE

U.S. Application Serial No.

85768371

  Class 03 – Non-medicated skin treatment creams, hair shampoos and bath and
shower gels; complementary and alternative medicine products, namely, joint
creams;   Filed on October 31, 2012.

 

38



--------------------------------------------------------------------------------

No.

 

MARK

 

GOODS/SERVICES

 

APPLICATION DATE / REGISTRATION DATE

 

 

    LOGO [g80365017.jpg]

 

facial and body soaps, scrubs, cleansers, creams and gels; foot scrubs, creams,
lotions, sprays and gels and massage oils, gels, lotions and creams; breath
fresheners

 

Class 05 – Vitamins; vitamin and mineral supplements; dietary and nutritional
supplements; medicated skin treatment creams; complementary and alternative
medicine products, namely, aromatherapy oils and lotions, and aromatherapy bath
oils for relaxation, stress relief, calming, energizing, clearing, rejuvenation,
and inspiration

 

Class 21 – Personal pill organizers and dispensers; cases for pills sold empty
for personal use

 

Class 35 – Retail store services, mail order catalog services and online retail
store services provided via a global computer network all featuring vitamins,
vitamin, mineral, dietary and nutritional supplements, teas, foods and
beverages; sports and performance drinks; complementary and alternative medicine
products, books, herbal products, aromatherapy products, bath and shower
products, skin treatment creams, and related items; pet food and pet products

 

Class 44 – Education services, namely, providing on-line information in the
fields of health and nutrition

 

USPTO Office Action issued on June 26, 2014.

 

Response due December 26, 2014.

8.

 

PERSONAL PACKS

U.S. Application Serial No.

85768517

  Class 05 – Vitamins; vitamin and mineral supplements; dietary and nutritional
supplements  

Filed on November 14, 2012.

 

Notice of Allowance issued on May 7, 2013.

 

Statement of Use filed on November 7, 2013.

 

SOU due on November 7, 2014.

 

39



--------------------------------------------------------------------------------

No.

 

MARK

 

GOODS/SERVICES

 

APPLICATION DATE / REGISTRATION DATE

9.

 

ELEMENTS FOR HAIR, SKIN, NAILS

U.S. Application Serial No.

85768478

  Class 05 – Vitamins; vitamin and mineral supplements; dietary and nutritional
supplements  

Filed on November 14, 2012.

 

Notice of Allowance issued on May 7, 2013.

 

Statement of Use filed on November 7, 2013.

 

SOU due on November 7, 2014.

 

10.

 

VITA GROOVES

U.S. Application Serial No.

85885635

  Class 09 – compact discs featuring music  

Filed on March 25, 2013.

 

Notice of Allowance issued on July 30, 2013.

 

Statement of Use filed on January 30, 2014.

 

SOU Office Action issued on March 2, 2014. Response due September 2, 2014 due to
Title of a Single Work.

 

Statement of Use accepted on September 26, 2014

11.

 

EVERY BODY MATTERS

 

U.S. Application Serial No.

85727922

 

Class 03 - Non-medicated skin treatment creams, hair shampoos and bath and
shower gels; complementary and alternative medicine products, namely, joint
creams; facial and body soaps, scrubs, cleansers, creams and gels; foot scrubs,
creams, lotions, sprays and gels and massage oils, gels, lotions and creams

 

Class 05 - Vitamins; vitamin and mineral supplements; dietary and nutritional
supplements; complementary and alternative medicine products, namely,
aromatherapy oils and lotions, and aromatherapy bath oils for relaxation, stress
relief, calming, energizing, clearing, rejuvenation, and inspiration

 

Class 16 - Catalogs featuring vitamins, nutritional supplements, complementary
and alternative medicine products, books, herbal products, aromatherapy
products, bath and shower products, skin treatment creams, and related items

 

Filed on September 13, 2012.

 

Notice of Allowance issued on April 30, 2013.

 

Extension filed on November 30, 2013.

 

Statement of Use due November 30, 2014.

 

40



--------------------------------------------------------------------------------

No.

 

MARK

 

GOODS/SERVICES

 

APPLICATION DATE / REGISTRATION DATE

    Class 35 - Retail store services, mail order catalog services and online
retail store services provided via a global computer network all featuring
vitamins, vitamin, mineral, dietary and nutritional supplements, complementary
and alternative medicine products, books, herbal products, aromatherapy
products, bath and shower products, skin treatment creams, and related items  

12.

 

LOGO [g80365018.jpg]

 

U.S. Registration No. 3285545

  Class 35 – Mail order catalog services featuring vitamins, minerals,
nutritional supplements, complementary and alternative medicine products, books,
herbal products, body building supplements, dietary food supplements, meal
replacement and dietary supplement drink mixes, sports nutrition products,
weight management supplements and food items, non-medicated skin treatment
creams, hair shampoos and bath and shower gels, aromatherapy oils and lotions,
aromatherapy bath oils, joint creams, facial and body soaps, scrubs, cleansers,
creams and gels, foot scrubs, creams, lotions, sprays and gels and massage oils,
gels, lotions and creams and related items and pet products; retail store
services featuring vitamins, minerals, nutritional supplements, complementary
and alternative medicine products, books, herbal products, body building
supplements, dietary food supplements, meal replacement and dietary supplement
drink mixes, sports nutrition products, weight management supplements and food
items, non-medicated skin treatment creams, hair shampoos and bath and shower
gels, aromatherapy oils and lotions, aromatherapy bath oils, joint creams,
facial and body soaps, scrubs, cleansers, creams and gels, foot scrubs, creams,
lotions, sprays and gels and massage oils, gels, lotions and creams and related
items and pet products  

Registered on August 27, 2007

 

Final deadline to file Declaration of Use February 27, 2014.

 

Partial Section 8 filed and accepted. Deleted Class 16.

13.

  SUPERSUPPLEMENTS   Class 35 – Online retail store services in the fields of
health, fitness, nutrition, sports nutrition, weight management, beauty and pet
care   Registered on June 8, 2010

 

41



--------------------------------------------------------------------------------

No.

 

MARK

 

GOODS/SERVICES

 

APPLICATION DATE / REGISTRATION DATE

  U.S. Registration No. 3799032     Sections 8/15 due between June 8, 2015 and
2016

14.

 

SUPERSUPPLEMENTS

 

U.S. Registration No. 3727489

 

Class 35 – Retail store services in the fields of health,

fitness, nutrition, sports nutrition, weight management, beauty and pet care;
Mail order catalog services in the fields of health, fitness, nutrition, sports
nutrition, weight management, beauty and pet care

 

Registered on December 22, 2009

 

Sections 8/15 due between December 22, 2014 and 2015

15.

 

S

 

U.S. Registration No. 3886398

 

     LOGO [g80365019.jpg]

  Class 35 – Retail store services in the fields of health, fitness, nutrition,
sports nutrition, weight management, beauty and pet care; Mail order catalog
services in the fields of health, fitness, nutrition, sports nutrition, weight
management, beauty and pet care  

Registered on December 7, 2010

 

Sections 8/15 due between December 7, 2015 and 2016

16.

 

S

 

U.S. Registration No. 3090067

 

     LOGO [g80365019.jpg]

  Class 16 - Catalogs featuring vitamins, minerals, nutritional supplements,
complementary and alternative medicine products, books, herbal products, body
building supplements, dietary food supplements, meal replacement and dietary
supplement drink mixes, sports nutrition products, weight management supplements
and food items, non-medicated skin treatment creams, hair shampoos and bath and
shower gels, complementary and alternative medicine products, aromatherapy oils
and lotions, aromatherapy bath oils, joint creams, facial and body soaps,
scrubs, cleansers, creams and gels, foot scrubs, creams, lotions, sprays and
gels and massage oils, gels, lotions and creams and related items and pet
products.  

Registered on May 9, 2006

 

Renewal due between May 9, 2015 and 2016

 

42



--------------------------------------------------------------------------------

No.

 

MARK

 

GOODS/SERVICES

 

APPLICATION DATE / REGISTRATION DATE

    Class 35 - Mail order catalog services featuring vitamins, minerals,
nutritional supplements, complementary and alternative medicine products, books,
herbal products, body building supplements, dietary food supplements, meal
replacement and dietary supplement drink mixes, sports nutrition products,
weight management supplements and food items, non-medicated skin treatment
creams, hair shampoos and bath and shower gels, aromatherapy oils and lotions,
aromatherapy bath oils, joint creams, facial and body soaps, scrubs, cleansers,
creams and gels, foot scrubs, creams, lotions, sprays and gels and massage oils,
gels, lotions and creams and related items and pet products; retail store
services featuring vitamins, minerals, nutritional supplements, complementary
and alternative medicine products, books, herbal products, body building
supplements, dietary food supplements, meal replacement and dietary supplement
drink mixes, sports nutrition products, weight management supplements and food
items, non-medicated skin treatment creams, hair shampoos and bath and shower
gels, aromatherapy oils and lotions, aromatherapy bath oils, joint creams,
facial and body soaps, scrubs, cleansers, creams and gels, foot scrubs, creams,
lotions, sprays and gels and massage oils, gels, lotions and creams and related
items and pet products.  

17.

 

WELLNESS STARTS HERE

U.S. Registration No. 3736761

  Class 35 - Retail store services in the fields of health, fitness, nutrition,
sports nutrition, weight management, beauty and pet care  

Registered on January 12, 2010

 

Sections 8/15 due between January 12, 2015 and 2016

18.

  MYTRITION LOGO   Class 05 - Vitamins; vitamin, mineral, dietary and
nutritional supplements; dietary and nutritional supplement for sports
nutrition, body building, muscle gain and training; and nutritional supplement
bodybuilding and sports nutrition drinks   Not Yet Filed

 

43



--------------------------------------------------------------------------------

THE VITAMIN SHOPPE

Vitamin Shoppe Industries Inc.

TRADEMARK ESTATE

 

COUNTRY

 

MARK

  REG. NO.   SERIAL NO.   FILING DATE   REGISTRATION DATE   CLASS  

STATUS

 

NOTES

Andorra

  THE VITAMIN SHOPPE EVERY BODY MATTERS and V Design (color-stacked)   32059  
27848   4/26/2013   4/26/2013   5, 35   Registered  

Argentina

  THE VITAMIN SHOPPE EVERY BODY MATTERS and V Design (color-stacked)     3274388
  9/2/2013     5   Pending  

Argentina

  THE VITAMIN SHOPPE EVERY BODY MATTERS and V Design (color-stacked)     3274389
  9/2/2013     35   Pending  

Australia

  MISCELLANEOUS Design (TRUE ATHLETE Logo)   1493045   1493045   5/25/2012  
5/25/2012   5   Registered  

Australia

  TRUE ATHLETE   1492993   1492993   5/25/2012   5/25/2012   5   Registered  

Australia

  V VITAPATH and Design (color)   1554265   1554265   4/30/2013   4/30/2013   5,
35   Registered  

Australia

  THE VITAMIN SHOPPE EVERY BODY MATTERS and V Design (color-stacked)   1554264  
1554264   4/30/2013   4/30/2013   5, 35   Registered  

Belize

  THE VITAMIN SHOPPE EVERY BODY MATTERS and V Design (color-stacked)    
10508.14   1/28/2014     5, 35   Pending   Published for Opposition;

Brazil

  THE VITAMIN SHOPPE EVERY BODY MATTERS and V Design (color-stacked)    
840620470   8/23/2013     5   Pending   Published for Opposition;

Brazil

  THE VITAMIN SHOPPE EVERY BODY MATTERS and V Design (color-stacked)    
840620500   8/23/2013     35   Pending   Published for Opposition;

Brazil

  VITAPATH     840261195   9/11/2012     5   Pending   Published for Opposition;

Brazil

  VITAPATH     840261209   9/11/2012     35   Pending   Published for
Opposition;

Brazil

  THE VITAMIN SHOPPE SINCE 1977 and Design (color)     830836861   11/11/2010  
  5   Pending   appeal filed; registration fee paid; waiting for Cert. of Reg.

Brazil

  THE VITAMIN SHOPPE SINCE 1977 and Design (color)     830836870   11/11/2010  
  16   Pending   appeal filed; registration fee paid; waiting for Cert. of Reg.

Brazil

  THE VITAMIN SHOPPE SINCE 1977 and Design (color)     830836853   11/11/2010  
  35   Pending   appeal filed; registration fee paid; waiting for Cert. of Reg.

Brazil

  THE VITAMIN SHOPPE SINCE 1977 and Design (color)     830836845   11/11/2010  
  44   Pending   appeal filed; registration fee paid; waiting for Cert. of Reg.

Brazil

  THE VITAMIN SHOPPE SINCE 1977 and Design (b & w)     830836780   11/11/2010  
  5   Pending   appeal filed; registration fee paid; waiting for Cert. of Reg.

Brazil

  THE VITAMIN SHOPPE SINCE 1977 and Design (b & w)     830836837   11/11/2010  
  16   Pending   appeal filed; registration fee paid; waiting for Cert. of Reg.

Brazil

  THE VITAMIN SHOPPE SINCE 1977 and Design (b & w)     830836802   11/11/2010  
  35   Pending   appeal filed; registration fee paid; waiting for Cert. of Reg.

Brazil

  THE VITAMIN SHOPPE SINCE 1977 and Design (b & w)     830836829   11/11/2010  
  44   Pending   appeal filed; registration fee paid; waiting for Cert. of Reg.

Brazil

  THE VITAMIN SHOPPE     830836888   11/11/2010     5   Pending   appeal filed
against rejection;

Brazil

  THE VITAMIN SHOPPE     830836926   11/11/2010     16   Pending  
registration fee paid; waiting for Cert. of Reg.

Brazil

  THE VITAMIN SHOPPE     830836896   11/11/2010     35   Pending  

Brazil

  THE VITAMIN SHOPPE     830836799   11/11/2010     44   Pending  

Brazil

  BODYTECH     830836918   11/11/2010     5   Pending  

Brazil

  BODYTECH     830836900   11/11/2010     35   Pending  

Brazil

  BODYTECH     830836810   11/11/2010     44   Pending  

Brazil

  TRUE ATHLETE     840195648   7/16/2012     5   Pending   Published for
Opposition;

Brazil

  TRUE ATHLETE and Design     840195664   7/16/2012     5   Pending   Published
for Opposition;

Canada

  EVERY BODY MATTERS     1617477   3/19/2013       Pending   Examiner’s report
issued; Six-month extension requested; Response due November 4, 2014

Canada

  PROBIOCARE     1609280   1/10/2013       Pending  

Canada

  SPORTS NUTRITION DEPOT     1538009   8/2/2011       Pending  

Canada

  THE VITAMIN SHOPPE SINCE 1977 and Design (b&w)     1538198   8/3/2011      
Lapsed per client instructions  

Canada

  THE VITAMIN SHOPPE SINCE 1977 and Design (color)     1529271   5/26/2011      
Lapsed per client instructions  

Canada

  THE VITAMIN SHOPPE     1538205   8/3/2011       Lapsed per client instructions
 

Canada

  TRUE ATHLETE     1523091   4/11/2011       Pending   Notice of Allowance
issued; Extension / Declaration of Use & Reg. Fee due October 11, 2014

 

OLSON and CEPURITIS, LTD.

10/9/2014

1



--------------------------------------------------------------------------------

COUNTRY

 

MARK

  REG. NO.   SERIAL NO.   FILING DATE   REGISTRATION DATE   CLASS  

STATUS

 

NOTES

Canada   TRUE ATHLETE NATURALLY DRIVEN     1538007   8/2/2011       Pending  
Notice of Allowance issued; Extension / Declaration of Use & Reg. Fee due
Februrary 2, 2015 Canada   MISCELLANEOUS Design (TRUE ATHLETE Logo)   TMA864,200
  1580872   6/6/2012   11/1/2013     Registered   Canada   NATURALLY DRIVEN    
1527790   5/13/2011       Pending   Notice of Allowance issued; Extension /
Declaration of Use & Reg. Fee due November 13, 2014 Canada   NUTRITION DEPOT    
1518827   3/3/2011       Pending   Notice of Allowance issued; Six-month
extension requested to file; Extension / Declaration of use & Reg. Fee due March
11, 2015 Canada   BODYTECH   TMA697,094   1293435   2/8/2006   9/21/2007    
Registered   Canada   ULTIMATE WOMAN   TMA842,334   1523086   4/11/2011  
2/5/2013     Registered   Canada   ULTIMATE MAN   TMA842,704   1523087  
4/11/2011   2/7/2013     Registered   Canada   HEALTHY AWARD   TMA842,335  
1523090   4/11/2011   2/5/2013     Registered   Canada   ANSWERS FOR EVERY BODY
  TMA842,333   1523085   4/11/2011   2/5/2013     Registered   Canada   MUSCLE &
PERFORMANCE   TMA842,239   1538008   8/2/2011   2/5/2013     Registered   Canada
  HEALTH ENTHUSIAST     1571061   3/29/2012       Pending   Notice of Allowance
issued; Extension / Declaration of Use & Reg. Fee due March 29, 2015 Canada  
VITAPATH     1581734   6/12/2012       Pending   Notice of Allowance issued;
Extension / Declaration of Use & Reg. Fee due June 12, 2015 Canada   VITOLOGY  
  1571272   3/30/2012       Pending   Still nn the name of 8105456 Canada
Limited; Notice of Allowance issued; Extension / Declaration of Use & Reg. Fee
due March 30, 2015 Canada   SUPERSUPPLEMENTS             Lapsed per client
instructions   Filed in the name of VitaPath Canada Limited; Canada   VITAPATH
VITAMINS&MORE and V Design     1683260   6/30/2014     5,35   Pending   Chile  
THE VITAMIN SHOPPE EVERY BODY MATTERS and V Design (color-stacked)     1080553  
10/25/2013     5   Pending   Accepted for registration; paid registration fee;
awaiting Certificate of Registration; Chile   THE VITAMIN SHOPPE EVERY BODY
MATTERS and V Design (color-stacked)   1106322   1080552   10/25/2013  
6/23/2014   35   Registered   Colombia   THE VITAMIN SHOPPE EVERY BODY MATTERS
and V Design (color-stacked)   491315   13 197728   8/21/2013   4/23/2014   5,35
  Registered   Colombia   BODYTECH   FILING PENDING - Classes 5 and 35 Colombia
  MYTRITION     14 122666   6/6/2014     5   Pending   Colombia   TRUE ATHLETE  
  14 122685   6/6/2014     5   Pending   Published for Opposition; Costa Rica  
THE VITAMIN SHOPPE EVERY BODY MATTERS and V Design (color-stacked)          
5, 35   Pending   Costa Rica   MYTRITION     2014-0004940   6/11/2014     5  
Pending   Costa Rica   BODYTECH     2014-0002807   3/28/2014     5, 35   Pending
  Costa Rica   NEXT STEP     2014-0002808   3/28/2014     5, 35   Pending  
Costa Rica   TRUE ATHLETE     2014-0002809   3/28/2014     5, 35   Pending  
Dominican Republic   THE VITAMIN SHOPPE EVERY BODY MATTERS and V Design
(color-stacked)   205717   2013-11705   4/30/2013   8/30/2013   5, 35  
Registered   Dominican Republic   MYTRITION     2014-18128   6/24/2014     5  
Pending   Published for Opposition; Dominican Republic   TRUE ATHLETE    
2014-18127   6/24/2014     5   Pending   Ecuador   THE VITAMIN SHOPPE EVERY BODY
MATTERS and V Design (color-stacked)     IEPI-UIO-PI-SD-2013-46049-RE  
8/30/2013     5   Pending   Published for Opposition; No opposition filed; IPO
to conduct examination; passed thru publication period unopposed; awaiting
registration certificate; Ecuador   THE VITAMIN SHOPPE EVERY BODY MATTERS and V
Design (color-stacked)     IEPI-UIO-PI-SD-2013-46050-RE   8/30/2013     35  
Pending   Published for Opposition;

 

OLSON and CEPURITIS, LTD.

10/9/2014

2



--------------------------------------------------------------------------------

COUNTRY

 

MARK

  REG. NO.   SERIAL NO.   FILING DATE   REGISTRATION DATE   CLASS  

STATUS

 

NOTES

Ecuador

  THE VITAMIN SHOPPE   3897-10   223877   1/11/2010   7/13/2010   3   Registered
 

Ecuador

  THE VITAMIN SHOPPE   3898-10   223878   1/11/2010   7/13/2010   5   Registered
 

Ecuador

  THE VITAMIN SHOPPE   3899-10   223879   1/11/2010   7/13/2010   16  
Registered  

Ecuador

  THE VITAMIN SHOPPE   3900-10   223880   1/11/2010   7/13/2010   29  
Registered  

Ecuador

  THE VITAMIN SHOPPE   3901-10   223881   1/11/2010   7/13/2010   30  
Registered  

Ecuador

  THE VITAMIN SHOPPE   976-11   223882   1/11/2010   11/30/2010   35  
Registered  

Ecuador

  THE VITAMIN SHOPPE SINCE 1977 and Design (color)   1461-10   223876  
1/11/2010   7/13/2010   35   Registered  

Ecuador

  THE VITAMIN SHOPPE SINCE 1977 and Design (b&w)   1462-10   223887   1/11/2010
  7/13/2010   35   Registered  

Ecuador

  THE VITAMIN SHOPPE SINCE 1977 and Design (color)   3892-10   223871  
1/11/2010   7/13/2010   3   Registered  

Ecuador

  THE VITAMIN SHOPPE SINCE 1977 and Design (color)   3893-10   223872  
1/11/2010   7/13/2010   5   Registered  

Ecuador

  THE VITAMIN SHOPPE SINCE 1977 and Design (color)   3894-10   223873  
1/11/2010   7/13/2010   16   Registered  

Ecuador

  THE VITAMIN SHOPPE SINCE 1977 and Design (color)   3895-10   223874  
1/11/2010   7/13/2010   29   Registered  

Ecuador

  THE VITAMIN SHOPPE SINCE 1977 and Design (color)   3896-10   223875  
1/11/2010   7/13/2010   30   Registered  

Ecuador

  THE VITAMIN SHOPPE SINCE 1977 and Design (b&w)   3902-10   223883   1/11/2010
  7/13/2010   3   Registered  

Ecuador

  THE VITAMIN SHOPPE SINCE 1977 and Design (b&w)   3903-10   223884   1/11/2010
  7/13/2010   5   Registered  

Ecuador

  THE VITAMIN SHOPPE SINCE 1977 and Design (b&w)   3904-10   223885   1/11/2010
  7/13/2010   16   Registered  

Ecuador

  THE VITAMIN SHOPPE SINCE 1977 and Design (b&w)   3905-10   223886   1/11/2010
  7/13/2010   30   Registered  

Ecuador

  THE VITAMIN SHOPPE SINCE 1977 and Design (b&w)   3906-10   223888   1/11/2010
  7/13/2010   29   Registered  

Ecuador

  MYTRITION     IEPI-2014-6359   6/24/2014     5   Pending   Published for
Opposition;

Ecuador

  TRUE ATHLETE              

Egypt

  THE VITAMIN SHOPPE EVERY BODY MATTERS and V Design (color-stacked)     291967
  8/25/2013     5   Pending   OA requesting disclaimer of letter                
“V” and “The Vitamin Shoppe” and                 “EVERY BODY MATTERS”;          
      Response filed;

Egypt

  THE VITAMIN SHOPPE EVERY BODY MATTERS and V Design (color-stacked)     291968
  8/25/2013     35   Pending   OA requesting disclaimer of letter              
  “V” and “The Vitamin Shoppe” and                 “EVERY BODY MATTERS”;        
        Responde filed;

Egypt

  BODYTECH     303722   6/15/2014     5   Pending  

Egypt

  MYTRITION     303723   6/15/2014     5   Pending  

El Salvador

  THE VITAMIN SHOPPE EVERY BODY MATTERS and V Design (color-stacked)    
2013130252   9/20/2013     5, 35   Pending   Published for Opposition;

El Salvador

  MYTRITION     2014136057   6/10/2004     5   Pending   Published for
Opposition

El Salvador

  TRUE ATHLETE     2014136059   6/10/2004     5   Pending   Published for
Oppositoin

EU

  THE VITAMIN SHOPPE EVERY BODY MATTERS and V Design (color-stacked)   011765328
  011765328   4/24/2013   4/24/2013   3, 5, 35   Registered  

EU

  VITAPATH   011171881   011171881   9/7/2012   9/7/2012   3, 5, 16, 35  
Registered  

EU

  BODYTECH     5347191   9/29/2006     3, 5   Pending   Opposed by Dezac Group
Ltd.;                 Opposition pending;

EU

  TRUE ATHLETE     1917301   5/28/2012     5   Lapsed   Application Refused
8/21/2012

EU

  MISCELLANEOUS Design (TRUE ATHLETE Logo)   10917318   109917318   5/28/2012  
12/24/2012   5, 21, 25   Registered  

EU

  THE VITAMIN SHOPPE   8750895   8750895   12/11/2009   1/5/2011   16  
Registered  

EU

  THE VITAMIN SHOPPE     9357351   9/7/2010     5, 35   Lapsed   Application
Refused 8/23/2011

EU

  ECO SHOPPE   871992   8751992   12/11/2009   7/21/2012   3, 4, 5, 21, 35  
Registered  

EU

  ANSWERS FOR EVERY BODY   9468422   9468422   10/22/2010   4/1/2011   5, 35, 44
  Registered  

EU

  ULTIMATE WOMEN   8751786   8751786   12/11/2009   6/6/2010   5   Registered  

EU

  ULTIMATE MAN   8751869   8751869   12/11/2009   6/11/2009   5   Registered  

EU

  M.D. SELECT   8751885   88751885   12/11/2009   6/11/2010   5   Registered  

EU

  HEALTHY AWARDS   8751935   8751935   12/11/2009   6/11/2010   35   Registered
 

EU

  THE VITAMIN SHOPPE SINCE 1977 and Design (color)   8755399   8755399  
12/14/2009   6/11/2010   3, 5, 16, 29, 30, 35   Registered  

EU

  THE VITAMIN SHOPPE SINCE 1977 and Design (b&w)   8755464   8755464  
12/14/2009   6/11/2010   29, 30, 35   Registered  

EU

  THE VITAMIN SHOPPE SINCE 1977 and Design (b&w)   5347182   5347182   9/29/2006
  1/8/2008   3, 5, 16   Registered  

EU

  TRUE ATHLETE and Design   012151833   012151833   9/18/2013   9/18/2013   5,
29   Registered  

Guatemala

  THE VITAMIN SHOPPE EVERY BODY MATTERS and V Design (color-stacked)   7,657  
2013-3702   4/23/2013   5/16/2014   5, 35   Registered   (Appln No.
M-003702-2013);

Guatemala

  BODYTECH     2014-3006   3/26/2014     5   Pending   (Appln. No.
M-003006-2014)

Guatemala

  BODYTECH     2014-3005   3/26/2014     35   Pending   (Appln. No.
M-003005-2014)

 

OLSON and CEPURITIS, LTD.

10/9/2014

3



--------------------------------------------------------------------------------

COUNTRY

 

MARK

  REG. NO.   SERIAL NO.   FILING DATE   REGISTRATION DATE   CLASS  

STATUS

 

NOTES

Guatemala

  NEXT STEP     2014-3004   3/26/2014     5   Pending   (Appln. No.
M-003004-2014)

Guatemala

  NEXT STEP     2014-3003   3/26/2014     35   Pending   (Appln. No.
M-003003-2014)

Guatemala

  TRUE ATHLETE     2014-3002   3/26/2014     5   Pending   (Appln. No.
M-003002-2014)

Guatemala

  TRUE ATHLETE     3014-3001   3/26/2014     35   Pending   (Appln. No.
M-003001-2014)

Honduras

  THE VITAMIN SHOPPE and V Design (color-linear)     32136/2013   8/30/2013    
5   Pending   Published for Opposition;

Honduras

  THE VITAMIN SHOPPE and V Design (color-linear)     32137/2013   8/30/2013    
35   Pending   Published for Opposition;

Honduras

  MYTRITION     19920/2014   6/6/2014     5   Pending   Published for
Opposition;

Honduras

  TRUE ATHLETE     19921/2014   6/6/2014     5   Pending   Published for
Opposition;

Hong Kong

  THE VITAMIN SHOPPE EVERY BODY MATTERS and V Design (color-stacked)    
302590353   4/26/2013     5, 35   Pending   Published for Opposition;

Hong Kong

  VITAPATH     302364570   8/31/2012     3, 5, 16, 35   Pending   Published for
Opposition;

Hong Kong

  THE VITAMIN SHOPPE (Chinese Characters)     301781596   12/6/2010     5, 35,
44   Lapsed per client instructions  

Hong Kong

  THE VITAMIN SHOPPE     301781604   12/6/2010     5, 35, 44   Lapsed per client
instructions  

Hong Kong

  THE VITAMIN SHOPPE SINCE 1977 and Design (Color)   301781668   301781668  
12/6/2010   12/3/2012   5, 35, 44   Registered  

Hong Kong

  BODYTECH   301781631   301781631   12/6/2010   8/8/2011   5   Registered  

Hong Kong

  ANSWERS FOR EVERYBODY   301781703   301781703   12/6/2010   9/12/2011  
5, 35, 44   Registered  

India

  THE VITAMIN SHOPPE EVERY BODY MATTERS and V Design (color-stacked)     2522176
  4/29/2013     5, 35   Pending  

India

  THE VITAMIN SHOPPE and V Design (color-linear)     2522175   4/29/2013     5,
35   Pending  

India

  VITAPATH     2523017   4/30/2013     5, 35   Pending  

India

  EVERY BODY MATTERS     2493369   3/11/2013     3, 5, 16, 35   Pending  

India

  BODYTECH     1646178   1/25/2008     5, 35   Pending   Approved for
publication;

India

  TRUE ATHLETE     2338103   5/25/2012     5   Pending  

India

  MISCELLANEOUS Design (TRUE ATHLETE Logo)   2338102   2338102   5/25/2012  
5/25/2012   5   Registered  

India

  THE VITAMIN SHOPPE     1646179   1/25/2008     3, 5, 16, 35   Pending  
Published for Opposition; FA requesting correction to publication
and republication with corrected classification of goods/services;

India

  THE VITAMIN SHOPPE SINCE 1977 and Design (color and b&w)   965836   1647685  
1/29/2008   9/3/2011   3, 5, 16, 35   Registered  

India

  S SUPERSUPPLEMENTS and Design     2145019   5/16/2011     35   Pending  

Indonesia

  THE VITAMIN SHOPPE and V Design (color-linear)     D00.2013.020062   4/30/2013
    5, 35   Pending  

Indonesia

  THE VITAMIN SHOPPE EVERY BODY MATTERS and V Design (color-stacked)    
D00.2013.023828   4/30/2013     5,35   Pending  

Indonesia

  TRUE ATHLETE     D00.2012.026574   6/5/2012     5   Pending   Published for
Opposition;

Indonesia

  MISCELLANEOUS Design (TRUE ATHLETE Logo)     D00.2012.026572   6/5/2012     5
  Pending   Publisehd for Opposition;

Indonesia

  BODYTECH     D00.2012.000047   1/2/2012     5   Pending   Published for
Opposition;

Indonesia

  THE VITAMIN SHOPPE     D00.2012.000046   1/2/2012     5   Pending   Published
for Opposition;

Indonesia

  THE VITAMIN SHOPPE     J00.2012.000041   1/2/2012     35   Pending   Published
for Opposition;

Indonesia

  THE VITAMIN SHOPPE     J00.2012.000042   1/2/2012     44   Pending   Published
for Opposition;

Indonesia

  THE VITAMIN SHOPPE SINCE 1977 and Design (color)     D00.2012.000044  
1/2/2012     5   Pending   Published for Opposition;

Indonesia

  THE VITAMIN SHOPPE SINCE 1977 and Design (color)     J00.2012.000043  
1/2/2012     35   Pending   Published for Opposition;

Indonesia

  THE VITAMIN SHOPPE SINCE 1977 and Design (color)     J00.2012.000045  
1/2/2012     44   Pending   Published for Oppositoin;

Japan

  THE VITAMIN SHOPPE SINCE 1977 and Design (color)   5066591   2006-054913  
6/13/2006   7/27/2007   3, 5, 16, 35   Registered  

Japan

  THE VITAMIN SHOPPE SINCE 1977 and Design (b&w)   5088695   2006-054914  
6/13/2006   11/2/2007   3, 5, 16, 35   Registered  

Japan

  BODYTECH   5033279   2006-018532   3/2/2006   3/16/2007   5   Registered  

Jordan

  THE VITAMIN SHOPPE EVERY BODY MATTERS and V Design (color-stacked)     131870
  10/27/2013     5   Pending   Published for Opposition;

Jordan

  THE VITAMIN SHOPPE EVERY BODY MATTERS and V Design (color-stacked)     131869
  10/27/2013     35   Pending   Published for Opposition;

Jordan

  BODYTECH     Issued Upon
Acceptance   8/21/2014     5   Pending  

Jordan

  MYTRITION     Issued Upon
Acceptance   8/21/2014     5   Pending  

South Korea

  THE VITAMIN SHOPPE EVERY BODY MATTERS and V Design (color-stacked)    
45-2013-0002500   4/30/2013     5, 35   Pending   Published for Opposition;

South Korea

  TRUE ATHLETE   40-0986338   40-2012-0033783   5/25/2012   8/2/2013   5  
Registered  

South Korea

  MISCELLANEOUS Design (TRUE ATHLETE Logo)   40-1022703   40-2012-0033784  
5/25/2012   2/14/2014   5   Registered  

South Korea

  VITAPATH   45-0046867   45-2012-0004424   8/31/2012   11/6/2013   3, 5, 16, 35
  Registered  

Kuwait

  THE VITAMIN SHOPPE EVERY BODY MATTERS and V Design (color-stacked)     142866
  8/25/2013     5   Pending  

Kuwait

  THE VITAMIN SHOPPE EVERY BODY MATTERS and V Design (color-stacked)     142867
  8/25/2013     35   Pending   Published for Opposition;

Kuwait

  BODYTECH     152802   6/15/2014     5   Pending  

 

OLSON and CEPURITIS, LTD.

10/9/2014

4



--------------------------------------------------------------------------------

COUNTRY

 

MARK

  REG. NO.   SERIAL NO.   FILING DATE   REGISTRATION DATE   CLASS  

STATUS

 

NOTES

Kuwait

  MYTRITION     152803   6/15/2014     5   Pending  

Lebanon

  THE VITAMIN SHOPPE EVERY BODY MATTERS and V Design (color-stacked)   155414  
155414   2/17/2014   2/17/2014   5, 35   Registered  

Lebanon

  BODYTECH   159077   159077   6/30/2014   6/30/2014   5   Registered  

Lebanon

  MYTRITION   159076   159076   6/30/2014   6/30/2014   5   Registered  

Lebanon

  NEXT STEP   159078   159078   6/30/2014   6/30/2014   5   Registered  

Malaysia

  THE VITAMIN SHOPPE EVERY BODY MATTERS and V Design (color-stacked)    
2013006206   4/30/2013     5   Pending  

Malaysia

  THE VITAMIN SHOPPE EVERY BODY MATTERS and V Design (color-stacked)    
2013006207   4/30/2013     35   Pending  

Mexico

  THE VITAMIN SHOPPE EVERY BODY MATTERS and V Design (color-stacked)   1392908  
1366953   4/19/2013   4/19/2013   5   Registered  

Mexico

  THE VITAMIN SHOPPE EVERY BODY MATTERS and V Design (color-stacked)   1428816  
1366954   4/19/2013   1/22/2014   35   Registered  

Mexico

  VITAPATH     1305180   8/31/2012     5   Lapsed per client instructions  

Mexico

  VITAPATH     1305181   8/31/2012     35   Pending  

Mexico

  THE VITAMIN SHOPPE SINCE 1977 and Design (color)   1039361   901212  
12/10/2007   5/13/2008   3   Registered  

Mexico

  THE VITAMIN SHOPPE SINCE 1977 and Design (color)   1196659   901213  
12/10/2007   1/14/2011   5   Registered  

Mexico

  THE VITAMIN SHOPPE SINCE 1977 and Design (color)   1037574   901214  
12/10/2007   4/29/2008   16   Registered  

Mexico

  THE VITAMIN SHOPPE SINCE 1977 and Design (color)   1193697   901215  
12/10/2007   12/8/2010   35   Registered  

Mexico

  BODYTECH   1022028   901216   12/10/2007   1/29/2008   5   Registered  

Mexico

  BODYTECH   1022029   901217   12/10/2007   1/29/2008   35   Registered  

Mexico

  THE VITAMIN SHOPPE   1039419   906669   1/11/2008   5/14/2008   3   Registered
 

Mexico

  THE VITAMIN SHOPPE   1199429   906670   1/11/2008   1/31/2011   5   Registered
 

Mexico

  THE VITAMIN SHOPPE   1033203   906671   1/11/2008   3/28/2008   16  
Registered  

Mexico

  THE VITAMIN SHOPPE   1193822   906672   1/11/2008   12/9/2010   35  
Registered  

Mexico

  TRUE ATHLETE   1321094   1281669   6/8/2012   41200   5   Registered  

Mexico

  MISCELLANEOUS Design (TRUE ATHLETE Logo)   1321095   1281671   6/8/2012  
10/18/2012   5   Registered  

Morocco

  THE VITAMIN SHOPPE EVERY BODY MATTERS and V Design (color-stacked)   154923  
154923   10/4/2013   10/4/2013   5, 35   Registered  

Morocco

  BODYTECH     161246   7/28/2014     5   Pending  

Morocco

  MYTRITION     161245   7/28/2014     5   Pending  

Nicaragua

  THE VITAMIN SHOPPE EVERY BODY MATTERS and V Design (color-stacked)    
2013-003610   9/18/2013     5, 35   Pending  

Nicaragua

  MYTRITION     2014-002126   6/12/2014     5   Pending  

Nicaragua

  TRUE ATHLETE     2014-002127   6/12/2014     5   Pending  

Panama

  THE VITAMIN SHOPPE EVERY BODY MATTERS and V Design (color-stacked)   222535  
222535   4/30/2013   4/30/2013   5, 35   Registered   Priority doc filed;

Panama

  THE VITAMIN SHOPPE and V Design (color-linear)   222538   222538   4/30/2013  
4/30/2013   5, 35   Registered   Priority doc filed;

Panama

  VITAPATH   222533   222533   4/30/2013   4/30/2013   5, 35   Registered  

Panama

  EVERY BODY MATTERS   221356   221356   3/12/2013   3/12/2013   3, 5, 16, 35  
Registered  

Panama

  TRUE ATHLETE   213067   213067   6/1/2012   6/1/2012   5   Registered  

Panama

  MISCELLANEOUS Design (TRUE ATHLETE Logo)   213068   213068   6/1/2012  
6/1/2012   5   Registered  

Panama

  BODYTECH   174451   174451   8/29/2008   8/29/2008   5   Registered  

Panama

  BODYTECH   174452   174452   8/29/2008   8/29/2008   16   Registered  

Panama

  BODYTECH   174453   174453   8/29/2008   8/29/2008   35   registered  

Panama

  THE VITAMIN SHOPPE SINCE 1977 and Design (color)   174431   174431   8/29/2008
  8/29/2008   3   Registered  

Panama

  THE VITAMIN SHOPPE SINCE 1977 and Design (color)   174444   174444   8/29/2008
  8/29/2008   5   Registered  

Panama

  THE VITAMIN SHOPPE SINCE 1977 and Design (color)   174448   174448   8/29/2008
  8/29/2008   16   Registered  

Panama

  THE VITAMIN SHOPPE SINCE 1977 and Design (color)   174449   174449   8/29/2008
  8/29/2008   35   Registered  

Panama

  BODYTECH   174450   174450   8/29/2008   8/29/2008   3   Registered  

Panama

  THE VITAMIN SHOPPE SINCE 1977 and Design (b&w)   174439   174439   8/29/2008  
8/29/2008   3   Registered  

Panama

  THE VITAMIN SHOPPE SINCE 1977 and Design (b&w)   174441   174441   8/29/2008  
8/29/2008   5   Registered  

Panama

  THE VITAMIN SHOPPE SINCE 1977 and Design (b&w)   174442   174442   8/29/2008  
8/29/2008   16   Registered  

Panama

  THE VITAMIN SHOPPE SINCE 1977 and Design (b&w)   174443   174443   8/29/2008  
8/29/2008   35   Registered  

Panama

  THE VITAMIN SHOPPE   174454   174454   8/29/2008   8/29/2008   3   Registered
 

Panama

  THE VITAMIN SHOPPE   174455   174455   8/29/2008   8/29/2008   5   Registered
 

Panama

  THE VITAMIN SHOPPE   174456   174456   8/29/2008   8/29/2008   16   Registered
 

Panama

  THE VITAMIN SHOPPE   174457   174457   8/29/2008   8/29/2008   35   Registered
 

Panama

  MYTRITION   FILING PENDING - Class 5

Panama

  TRUE ATHLETE   FILING PENDING - Class 5   MYTRITION     25332   6/13/2014    
5   Pending  

 

OLSON and CEPURITIS, LTD.

10/9/2014

5



--------------------------------------------------------------------------------

COUNTRY

 

MARK

  REG. NO.   SERIAL NO.   FILING DATE   REGISTRATION DATE   CLASS  

STATUS

 

NOTES

Paraguay

  TRUE ATHLETE     25331   6/13/2014     5   Pending  

Paraguay

  THE VITAMIN SHOPPE EVERY BODY MATTERS and V Design (color-stacked)     25329  
6/13/2014     5   Pending  

Paraguay

  THE VITAMIN SHOPPE EVERY BODY MATTERS and V Design (color-stacked)     25330  
3/13/2014     35   Pending  

Paraguay

  BODYTECH     27946   6/30/2014     5   Pending  

Paraguay

  NEXT STEP     27947   6/30/2014     5   Pending  

Peru

  THE VITAMIN SHOPPE EVERY BODY MATTERS and V Design (color-stacked)   8134  
543867   8/20/2013   5/14/2014   5, 35   Registered  

Peru

  MYTRITION     579354   6/18/2014     5   Pending   Published for Opposition;

Peru

  TRUE ATHLETE     579355   6/18/2014     5   Pending   Published for
Opposition;

PRC

  THE VITAMIN SHOPPE EVERY BODY MATTERS and V Design (color-stacked)    
12515557       5   Pending  

PRC

  THE VITAMIN SHOPPE EVERY BODY MATTERS and V Design (color-stacked)          
35   Pending  

PRC

  VITAPATH     11700780       5   Pending   Published for Opposition;

PRC

  VITAPATH     11700781       35   Pending   Published for Opposition;

PRC

  VITAMIN SHOPPE (Chinese Characters)     8758157       35   Lapsed per client
instructions  

PRC

  VITAMIN SHOPPE (Chinese Characters)   8758158   8758158   10/20/2010  
8/7/2013   16   Registered  

PRC

  THE VITAMIN SHOPPE     8758162       35   Lapsed per client instructions  

PRC

  THE VITAMIN SHOPPE   8758258   8758258   10/20/2010   10/21/2013   16  
Registered  

PRC

  THE VITAMIN SHOPPE SINCE 1977 and Design (b&w)     8758262       35   Lapsed
per client instructions  

PRC

  THE VITAMIN SHOPPE SINCE 1977 and Design (b&w)   8758263   8758263  
10/20/2010   8/7/2013   16   Registered  

PRC

  THE VITAMIN SHOPPE SINCE 1977 and Design (color)     8758267       35   Lapsed
per client instructions  

PRC

  THE VITAMIN SHOPPE SINCE 1977 and Design (color)   8758308   8758308  
10/20/2010   1/21/2013   16   Registered  

PRC

  BODYTECH     8758311       35   Lapsed per client instructions  

PRC

  BODYTECH     8758312       5   Lapsed per client instructions  

PRC

  TRUE ATHLETE   11051255   11051255   6/11/2012   10/21/2013   5   Registered  

PRC

  MISCELLANEOUS Design (TRUE ATHLETE Logo)   11051254   11051254   6/11/2012  
10/21/2013   5   Registered  

PRC

  MYTRITION   FILING PENDING - Class 5

PRC

  PLNT   FILING PENDING - Class 5

Qatar

  THE VITAMIN SHOPPE EVERY BODY MATTERS and V Design (color-stacked)     91618  
8/21/2014     5   Pending  

Qatar

  THE VITAMIN SHOPPE EVERY BODY MATTERS and V Design (color-stacked)     91619  
8/21/2014     35   Pending  

Qatar

  BODYTECH     91622   8/21/2014     5   Pending  

Qatar

  MYTRITION     91621   8/21/2014     5   Pending  

Qatar

  NEXT STEP     91620       5   Pending  

Russian Federation

  THE VITAMIN SHOPPE EVERY BODY MATTERS and V Design (color-stacked)    
2013714077   4/24/2013     5, 35   Pending  

Saudi Arabia

  BODYTECH     200589   8/25/2013     5   Pending   registration fee payment due
7/20/14; awaiting Cert. of Reg.

Saudi Arabia

  MYTRITION     200586   8/25/2013     5   Pending   Published for Opposition;

Saudi Arabia

  TRUE ATHLETE     200588   8/25/2013     5   Pending   Published for
Opposition;

Saudi Arabia

  TRUE ATHLETE and Design     200587   8/25/2013     5   Pending   Published for
Opposition;

Saudi Arabia

  THE VITAMIN SHOPPE EVERY BODY MATTERS and V Design (color-stacked)     196083
  4/28/2013     5   Pending   registration fee payment due 7/20/14; awaiting
Cert. of Reg.

Saudi Arabia

  THE VITAMIN SHOPPE EVERY BODY MATTERS and V Design (color-stacked)     196084
  4/28/2013     35   Pending   registration fee payment due 7/20/14; awaiting
Cert. of Reg.

Saudi Arabia

  NEXT STEP     1435019031   8/14/2014     5   Pending   Published for
Opposition;

Singapore

  THE VITAMIN SHOPPE EVERY BODY MATTERS and V Design (color-stacked)   T1306676Z
  T1306676Z   4/26/2013   4/26/2013   5, 35   Registered  

Singapore

  THE VITAMIN SHOPPE SINCE 1977 and Design     T0913237J   11/16/2009    
3, 5, 16, 35   Lapsed per client instructions  

Singapore

  THE VITAMIN SHOPPE     T0913233H   11/16/2009     3, 5, 16, 35   Lapsed per
client instructions  

Singapore

  BODYTECH   T0913239G   T0913239G   11/16/2009     5, 35   Registered  

Taiwan

  THE VITAMIN SHOPPE EVERY BODY MATTERS and V Design (color-stacked)    
102021255   4/23/2013     5, 35   Pending   Published for Opposition;

Taiwan

  VITAPATH   1592792   101049892   9/3/2012   8/1/2013   5, 35   Registered  

Turkey

  BODYTECH     2013/71717   8/26/2013     5   Pending  

Turkey

  MYTRITION     2013/71721   8/26/2013     5   Pending  

Opposition period lapsed; registratoin fee due 9/22/14; awaiting

Registration;

 

OLSON and CEPURITIS, LTD.

10/9/2014

6



--------------------------------------------------------------------------------

COUNTRY

 

MARK

  REG. NO.   SERIAL NO.   FILING DATE   REGISTRATION DATE   CLASS   STATUS  

NOTES

Turkey

  TRUE ATHLETE     2013/71723   8/26/2013     5   Pending   Opposition
period lapsed; registratoin fee due 9/22/14; awaiting Registration;

Turkey

  TRUE ATHLETE and Design     2013/71727   8/26/2013     5   Pending  
Opposition period lapsed; registratoin fee due 9/22/14; awaiting Registration;

Turkey

  VITAPATH     2012/75785   10/16/2012     3, 5, 16, 35   Pending   All classes
approved for publication; Waiting for Notice of Allowance;

Turkey

  THE VITAMIN SHOPPE EVERY BODY MATTERS and V Design (color-stacked)    
2012/88450   10/19/2012     3, 5, 16, 35   Pending   Published for Opposition;

Turkey

  THE VITAMIN SHOPPE and V Design (color-stacked)     2013/31072   4/3/2013    
3, 5, 21, 35, 44   Pending   Classes 3, 5, 21, and 44 approved for publication;
Appealed refusal in Class 35; Opposition filed by Sebit Egitim ve…;

U.S.

  VITA GROOVES     85/885,635   3/25/2013     9   Pending   Statement of Use
Accepted; awaiting Certificate of Registration

U.S.

  VITAPATH EVERY BODY MATTERS and V Design (color-stacked)     85/779,257  
11/14/2012     3, 5, 21, 35 and 44   Pending   Statement of Use/3rd Extension
due October 30, 2014

U.S.

  V VITAPATH and Design (color-linear)     85/779,342   11/14/2012    
3, 5, 21, 35 and 44   Pending   Statement of Use/3rd Extension due October 30,
2014

U.S.

  THE VITAMIN SHOPPE and V Design (b&w-stacked)     85/779,204   11/14/2012    
3, 5, 21, 35 and 44   Pending   Office Action issued; Response due December 26,
2014

U.S.

  EVERY BODY MATTERS     85/727,922   9/13/2012     3, 5, 16, 35   Pending  
Statement of Use/3rd Extension due October 30, 2014

U.S.

  ELEMENTS FOR HAIR, SKIN, NAILS     85/768,478   10/31/2012     5   Pending  
Statement of Use/3rd Extension due November 7, 2014

U.S.

  PERSONAL PACKS     85/768,517   10/31/2012     5   Pending   Statement of
Use/3rd Extension due November 7, 2014

U.S.

  THE VITAMIN SHOPPE EVERY BODY MATTERS and V Design (color-stacked)    
85/768,524   10/31/2012     3, 5, 21, 35 and 44   Pending   Office Action
issued; Response due December 26, 2014

U.S.

  THE VITAMIN SHOPPE and V Design (color-stacked)     85/768,371   10/31/2012  
  3, 5, 21, 35 and 44   Pending   Office Action issued; Response
due December 26, 2014

U.S.

  THE VITAMIN SHOPPE and V Design (color-linear)     85/768,497   10/31/2012    
3, 5, 21, 35 and 44   Pending   Office Action issued; Response due December 26,
2014

U.S.

  THE VITAMIN SHOPPE and V Design (b&w-linear)     85/768,827   11/1/2012     3,
5, 21, 35 and 44   Pending  

Office Action issued; Response due December 26,

2014

U.S.

  S SUPERSUPPLEMENTS and Design   3285545   78/630,096   5/13/2005   8/28/2007  
16, 35   Registered  

U.S.

  S-MAN Logo   3090067   78/631,397   5/17/2005   5/9/2006   16, 35   Registered
 

U.S.

  S-MAN Logo   3886398   85/028,572   5/3/2010   12/7/2010   35   Registered  

U.S.

  SUPERSUPPLEMENTS   3727489   77/640,835   12/29/2008   12/22/2009   35  
Registered  

U.S.

  SUPERSUPPLEMENTS   3799032   77/846,482   10/12/2009   6/8/2010   35  
Registered  

U.S.

  WELLNESS STARTS HERE   3736761   77/757,735   6/11/2009   1/12/2010   35  
Registered  

UAE

  THE VITAMIN SHOPPE EVERY BODY MATTERS and V Design (color-stacked)     196841
  8/25/2013     5   Pending   Published for Opposition;

UAE

  THE VITAMIN SHOPPE EVERY BODY MATTERS and V Design (color-stacked)     196842
  8/25/2013     35   Pending   Published for Opposition;

UAE

  BODYTECH     215578   8/10/2014     5   Pending  

UAE

  MYTRITION     215583   8/10/2014     5   Pending  

UAE

  NEXT STEP     215584   8/10/2014     5   Pending  

Venezuela

  THE VITAMIN SHOPPE EVERY BODY MATTERS and V Design (color-stacked)    
022352-2013   11/26/2013     5 (local 6)   Pending   Published for Opposition;

Venezuela

  THE VITAMIN SHOPPE EVERY BODY MATTERS and V Design (color-stacked)    
022353-2013   11/26/2013     35 (local 50 MS)   Pending   Published for
Opposition;

Vietnam

  THE VITAMIN SHOPPE EVERY BODY MATTERS and V Design (color-stacked)    
4-2013-18622   8/16/2013     5, 35   Pending  

Vietnam

  THE VITAMIN SHOPPE SINCE 1977 and Design (color)     4-2011-28053   12/29/2011
    5, 35, 44   Lapsed per
client
instructions  

Vietnam

  THE VITAMIN SHOPPE     4-2011-28052   12/29/2011     5, 35, 44   Lapsed per
client
instructions  

Vietnam

  TRUE ATHLETE     4-2012-11214   5/28/2012     5   Pending  

 

OLSON and CEPURITIS, LTD.

10/9/2014

7



--------------------------------------------------------------------------------

COUNTRY

 

MARK

  REG. NO.   SERIAL NO.   FILING DATE   REGISTRATION DATE   CLASS  

STATUS

 

NOTES

Vietnam

  MISCELLANEOUS Design (TRUE ATHLETE Logo)   210389   4-2012-11215   5/28/2012  
8/15/2013   5   Registered  

Vietnam

  BODYTECH   201269   4-2011-28051   12/29/2011   3/5/2013   5   Registered  

WIPO (IB)

  SUPERSUPPLEMENTS   1021418   A0017622   10/28/2009   10/28/2009   35  
Registered  

 

OLSON and CEPURITIS, LTD.

10/9/2014

8



--------------------------------------------------------------------------------

ADDITIONAL TRADEMARKS

 

Jurisdiction/

Country

  

Mark

  

Owner

   Application
Serial No.   

Filing

Date

   Reg. No.   

Reg. Date

USA

   ADAPTODREN   

Vitamin Shoppe

Industries Inc.

   85323011    May 17, 2011    4169130    July 3, 2012

USA

   ANDRORUSH   

Vitamin Shoppe

Industries Inc.

   85202748   

December 21,

2010

   N/A    N/A

USA

  

COMPETITION

BREEDS INNOVATION

  

Vitamin Shoppe

Industries Inc.

   85874715    March 13, 2013    N/A    N/A

USA

   FULLDOSE   

Vitamin Shoppe

Industries Inc.

   85174229   

November 11,

2010

   4172379    July 10, 2012

USA

   PHOSFLEX   

Vitamin Shoppe

Industries Inc.

   85322997    May 17, 2011    4169129    July 3, 2012

USA

   RIPPED JUICE   

Vitamin Shoppe

Industries Inc.

   77942815    May 23, 2010    3968519    May 31, 2011

USA

   F.D.C.   

Vitamin Shoppe

Industries Inc.

   72335405    August 15, 1969    888946    April 7, 1970

USA

   FDC   

Vitamin Shoppe

Industries Inc.

   74558295    August 8, 1994    1911008   

August 15,

1995

USA

   FDC   

Vitamin Shoppe

Industries Inc.

   85655259    June 19, 2012    4282743   

January 29,

2013

USA

   NFN & Design   

Vitamin Shoppe

Industries Inc.

   77535990    July 31, 2008    3590669   

March 17,

2009

USA

   NUTRI-FORCE   

Vitamin Shoppe

Industries Inc.

   77535987    July 31, 2008    3691248   

October 6,

2009

USA

   FLEXCORE   

Vitamin Shoppe

Industries Inc.

   85189034   

December 2,

2010

   4036319   

October 4,

2011

USA

   HEALTHY CORE   

Vitamin Shoppe

Industries Inc.

   85189039   

September 9,

2011

   4047181   

October 25,

2011

USA

   NUTRALA   

Vitamin Shoppe

Industries Inc.

   85212420    January 6, 2011    4195372   

August 21,

2012

USA

   CARDIOCORE   

Vitamin Shoppe

Industries Inc

   85189037   

December 2,

2010

   4047180   

October 25,

2011